 



EXHIBIT 10.45

DATED as of 31 January 2002

(1) HUTCHISON WHAMPOA 3G IP S.A.R.L.

(2) TELECOMMUNICATION SYSTEMS INC.

____________________________________

SERVICES INTEGRATION AGREEMENT

____________________________________

Baker & McKenzie
100 New Bridge Street
London
EC4V 6JA
Tel: 020 7919 1000
Fax: 020 7919 1999
Ref: HRS/RJH/PLG

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on the        day of January 2002 (“Agreement”)

BETWEEN

      (1)   HUTCHISON WHAMPOA 3G IP S.A.R.L. a company incorporated under
Luxembourg law having its registered office at l-1728 Luxembourg, 7, rue du
Marche aux Herbes, Luxembourg (“H3G”); and
  (2)   TELECOMMUNICATION SYSTEMS INC. a Maryland corporation having its
principal place of business at 275 West Street, Annapolis, Maryland, 21401
(“TCS”); each a “Party”, together referred to as the “Parties”

WHEREAS

      (A)   Hutchison 3G UK Limited issued a Request for Quotation (the “Initial
RFQ”) entitled “Request for Quotation for Location Services (LCS) System” dated
17 August 2001 and a further Request for Quotation entitled “H3G Technical and
Functional Requirements for the Location Server XLP” and dated October 18, 2001
(the “Second RFQ”) for the design, development, integration, implementation and
support of the Location Server System (as such term is defined in Clause 1.1)
(the Initial RFQ and the Second RFQ being together the “RFQ”) which is attached
to this Agreement as Schedule 6;
  (B)   In response to the RFQ, TCS issued a Response to RFQ dated 25th October
2001 and comprising the documents set out in Schedule 7 (the “Response”);
  (C)   A series of workshops were held between TCS and H3G to confirm the
technical and functional requirements of the Location Server System and to
define the required interfaces (which were documented in the Interface Control
Documents). As a result of the workshops, the parties agreed the baseline
functional requirement for the Location Server System and set this out in the
document entitled “H3G Technical and Functional Requirement for the Location
Server XLP, Revision 1.0 (“Technical and Functional Requirements Document”)
dated 12th January 2002. The Technical and Functional Requirements Documents
together with the Interface Control Documents form the Functional Specification;
  (D)   In reliance on the statements made by TCS in the Response and in
reliance on TCS’s skill, knowledge and experience, including but not limited to
the experience and track record of TCS in the IT, computing and software
industries, H3G has decided to engage TCS to provide the Services (as such term
is defined in Clause 1.1);
  (E)   It is the intention of the Parties that, once the Location Server System
has been accepted by H3G, the Initial H3G Affiliates will implement the Location
Server System. In the event that an H3G Affiliate wishes to commission additions
to the Location Server System which are not relevant for other H3G Affiliates
then TCS shall enter into a Local Work Package (as defined below) with such H3G
Affiliate to do so; and

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      (F)   The Parties have agreed the technical and functional requirements
for the standard or core version of the Location Server System and have set out
these requirements in the Initial Global Work Package which is set out in
Schedule 13.

IT IS AGREED:

      1   Interpretation
  1.1   In this Agreement the following words and expressions shall have the
following meanings except where the context otherwise requires:
      “Acceptance” means in relation to the Location Server System or any
constituent part thereof, the point in time at which the relevant Acceptance
Tests have been successfully completed in accordance with the provisions of
Clause 13, Schedule 9 and the Work Package in question;
      “Acceptance Criteria” means, in relation to the Services and the
Deliverables, the criteria set out in the Acceptance Test Plan as being the
standards which must be met prior to Acceptance or as otherwise determined in
accordance with Clause 13;
      “Acceptance Tests” means acceptance tests using H3G’s data to verify
whether the Acceptance Criteria have been met, as set out in the Acceptance Test
Plan or as otherwise determined in accordance with Clause 13 and Schedule 9, to
be carried out by H3G with the co-operation of TCS;
      “Acceptance Test Plan” means any plan for the Acceptance Tests prepared by
TCS and agreed to in writing by H3G in accordance with the Work Package, Clause
13 and Schedule 9;
      “Affiliate” means, in relation to TCS, any company which from time to time
during the period of this Agreement is a holding company or subsidiary of TCS or
a subsidiary of TCS’s holding company, as the terms ‘holding company’ and
‘subsidiary’ are defined in Sections 736 and 736A of the Companies Act 1985 and,
in relation to H3G, means either:

      (a)   any company or entity which from time to time is controlled directly
or indirectly by HWL, or any successor or assignee company of HWL (where
“control” or “controlled” has the meaning given to it in section 574(2) of the
Capital Allowances Act 2001); or
  (b)   any company or entity in which from time to time HWL (or any successor
or assignee company of HWL) holds directly or indirectly 15% or more of the
shares or voting power; or
  (c)   the companies or entities listed in Schedule 5 (List of H3G Affiliates)
as this may be amended by H3G from time to time by notice in writing to TCS;

        “Agreed Expenses” means any actual, reasonably incurred travel and
living expenses incurred by TCS in the provision of the Services;

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

        “Agreed Rate” means the agreed blended per diem rate of [*] for work
undertaken by TCS under Local Work Packages;
      “Business Day” means any day (other than a Saturday or Sunday) on which
the banks are ordinarily open for business in the country in which the Services
are being provided in the case of a Local Work Package or in England in the case
of a Global Work Package;
      “Change” means any change to a Work Package (or any part thereof) which is
authorised following agreement reached between the Parties in writing in
accordance with the Change Control Procedure;
      “Change Control Procedure” means the procedure set out in Clause 17 and in
Schedule 1;
      “Charges” means the payments to be made by H3G or an H3G Affiliate to TCS
(including, without limitation, the Data Centre Installation Fixed Fee, the
Pre-Production Installation Fixed Fee and the Test Network Installation Fixed
Fee) as set out in the relevant Work Package and in accordance with Schedule 10;
      “Commencement Date” means the date of this Agreement;
      “Commercial Production” means processing of the first transaction by the
Location Server System for a Subscriber who is invoiced for services by H3G or
an H3G Affiliate where “Subscriber” means a subscriber represented by USIM cards
which are registered on the networks of H3G or any H3G Affiliates which have
accepted the Location Server System into live production and which have
generated revenue for H3G [*] as notified by H3G to TCS, which notification
shall be final and conclusive, in the absence of manifest error;
      “Confidential Information” means secret or confidential commercial,
financial, marketing, technical or other information (including, without
limitation, information on or relating to H3G or any H3G Affiliate’s business
and/or customers and the terms of this Agreement), know-how, trade secrets and
other information in any form or medium whether disclosed orally or in writing
before or after the date of this Agreement, together with any reproductions of
such information in any form or medium or any part of this information (and
“confidential” means that the information, either in its entirety or in the
precise configuration or assembly of its components, is not publicly available);
      “Customised Software Developments” means the computer programs to be
developed specifically for H3G by TCS under the terms of this Agreement and the
relevant Work Package in both source and object code together with any
accompanying documentation;
      “Currency Compliant” means in relation to the Location Server System or
any part thereof that the Location Server System will be able to process
currency data inputs in all relevant jurisdictions and in particular that it
will be able to:

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      (a)   process currency data inputs in the Euro currency (as introduced in
accordance with the Treaty establishing the European Community as amended by the
Treaty on European Union — the Maastricht Treaty (together “the Treaty”)); and
  (b)   convert currencies of participating Member States (which adopt the Euro
pursuant to the Treaty) from and into Euros at the conversion rates set by the
European Council, in accordance with any relevant mandatory requirements which
are passed by the European Council from time to time; and
  (c)   implement Euro currency formatting conventions and requirements
(including without limitation the Euro symbol)

        “Data Centre Installation” means the installation by TCS of the Location
Server System in a data centre nominated by the relevant H3G Licensed Affiliate
(as more particularly described in Schedule 18);
      “Data Centre Installation Fixed Fee” means, in relation to a particular
Territory, the sum to be paid for a Data Centre Installation as set out under
the heading “Data Centre Installation Fixed Fee” in Schedule 10;
      “Date Compliant” means that neither the performance nor the functionality
of any Supplied Software is adversely affected by dates and in particular that
in any Supplied Software:

      (a)   no value for any current date will cause any interruption in
operation;
  (b)   date-based functionality will behave consistently for all dates;
  (c)   in all interfaces and data storage, the century in any date will be
specified either explicitly or by unambiguous algorithms or inferencing rules;
and
  (d)   all relevant years (including without limitation 2004 and 2008) will be
recognised as leap years;

        “Deliverable” means any product, software, interface, design, report,
document, specification or other item or any combination thereof to be
developed, created or provided by TCS in the course of or arising out of the
performance of its obligations under this Agreement and, for the avoidance of
doubt, includes any item or any combination of items described as a Deliverable
in a Work Package;
      “Dependency” means any task specifically identified as such in the
relevant Work Package that is to be addressed by H3G;
      “Detailed Design Document Set” means the set of documents which describe
the Location Server System in sufficient detail to enable H3G to approve the
Location Server System for appropriateness for H3G’s Requirements and H3G’s
business needs;

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

        “Divested Business Unit” means:

      (i)   any company or entity which has been, during any period of this
Agreement, an H3G Affiliate and which ceases to be an H3G Affiliate as defined
within subsections (a) and (b) of the definition of H3G Affiliate (if such
company or entity was an H3G Affiliate by reason only of the said subsections
(a) or (b)) or (if such company or entity was an H3G Affiliate within subsection
(c) of the definition of “H3G Affiliate”) in relation to which company or entity
HWL divests the entirety of its interest, whether direct or indirect, whether by
way of merger, disposal or otherwise; or
  (ii)   any business or undertaking of a company or entity which has been,
during any period of this Agreement, an H3G Affiliate and in which neither HWL
nor any H3G Affiliate has any direct or indirect interest

        and which in either case carries on a business as a successor to an H3G
Affiliate or to the business or undertaking of an H3G Affiliate;
      “Documentation” shall mean all data or information (in whatever form and
on whatever medium) which is originated, prepared or recorded by or on behalf of
TCS or its employees, agents or sub-contractors for the purpose of describing
the functions of the Supplied Software and which may reasonably be required by
H3G for the understanding and operation of the Supplied Software;
      “EEA” means the European Economic Area;
      “Estimated Total Spend” means the total of sums paid and sums payable by
H3G and any and all H3G Affiliates under the Licence Agreement, this Agreement
and all Work Packages (whether Global Work Packages or Local Work Packages
entered into under it) and the Maintenance and Support Services Agreement (and
all agreements ancillary to it), or [*] whichever is the greater. For the
purposes of calculating the total sums payable under the Maintenance and Support
Services Agreement and agreements ancillary to it the minimum figure shall
assume that maintenance and support is provided for a period of 4 years. This
calculation shall be in pounds sterling and any conversion from any other
currency shall be made using the London spot closing mid-point rate against the
pound sterling for that currency which is shown in the edition of the Financial
Times published in England on that day, or if no edition is published on that
day, in the edition last published before that day at the time that the
Estimated Total Spend is calculated;
      “Escrow Agreement” means the escrow agreement in the form set out in
Schedule 3 to be entered into pursuant to Clause 3.7;
      “Event of Force Majeure” means any Act of God, fire, flood, lightning,
war, revolution, act of terrorism, riot or civil commotion (but excluding
strikes and any failures of power or other utilities);
      “Fees” has the meaning given to it in the Licence Agreement;

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

        “Functional Specification” means the statement of the functionality and
performance required of the Location Server System when installed in H3G’s
Environment as set out in the Technical and Functional Requirements Document and
the Interface Control Documents in Schedule 15;
      “Global Work Package” means a contract for the provision of Services
entered into between TCS and H3G for the benefit of more than one H3G Affiliate
in the form set out in Schedule 14 or, as the case may be, the Initial Global
Work Package;
      “H3G Affiliate” means an Affiliate of H3G;
      “H3G’s Designated Premises” means the H3G premises specified within the
relevant Work Package;
      “H3G’s Environment” means the user environment in and in respect of which
the Location Server System is to be provided including, without limitation, the
Recommended Platform on which any Supplied Software is to be installed or with
which any hardware has to interface or communicate, any software with which any
Supplied Software is to interface or communicate and any data (including the
format of any data) which is to be processed by the Supplied Software (or any
part thereof);
      “H3G Equipment” means the IT, computer and telecommunications hardware,
network, communications and ancillary equipment together with any embedded
programs integrated into H3G’s Environment;
      "H3G Forum Member” means persons or entities who are invited to attend the
H3G forum;
      “H3G Licensed Affiliates” means the Initial H3G Affiliates and any H3G
Affiliate who has formally opted to receive the Supplied Software pursuant to
the procedure set out in Clause 2;
      “H3G Premises” means any premises owned by, leased or licensed to or
occupied by H3G or any H3G Affiliate to which any employee or contractor of TCS
has access in the course of TCS’s provision of the Services;
      “H3G’s Requirements” in the context of a Work Package means H3G’s
requirements in respect of the relevant Services as included by reference in,
expressly stated in, attached to or agreed in writing pursuant to such Work
Package (including, without limitation, the requirements included in any
relevant written statement of requirements or any specification or in any
description of the required Services) and including, without limitation, any
relevant requirements set out in the RFQ, the Response and the Functional
Specification;
      “H3G Service Provider” means any third party supplier engaged by H3G to
provide goods or services;
      “H3G Software” means any software made available to TCS by H3G and in
which either H3G or an H3G Affiliate owns the Intellectual Property Rights or
which is

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

        licensed to H3G (or its Affiliates) by a third party (other than the
Third Party Software);
      “HWL” means Hutchison Whampoa Limited, a company incorporated under the
laws of Hong Kong;
      “Hardware” means computer, network and electronic hardware and equipment
of every description including any firmware or software which is supplied as an
integral part of such equipment including, without limitation, the H3G
Equipment;

        “Initial Global Work Package” means the Global Work Package set out in
Schedule 13;
      “Initial H3G Affiliates” means the H3G Affiliates listed in Schedule 5;
      “Intellectual Property Rights” means all intellectual property rights,
including without limitation, patents, registered designs, trade marks and
service marks (whether registered or not), rights in the nature of unfair
competition rights copyright, database right, design right, and all similar
property rights including those subsisting (in any part of the world) in
inventions, designs, drawings, performances, computer programs, semi-conductor
topographies, confidential information, business names, goodwill and the style
and presentation of goods or services and applications for protection of any of
the above rights;
      “Licence Agreement” means the agreement in the agreed form under which TCS
is to license TCS Standard Software and the Customised Software Developments to
H3G, attached as Schedule 8 hereto;
      “Local Work Package” means a contract for the provision of Services
entered into between TCS and an H3G Affiliate in the form set out in
Schedule 14, including for implementation or development work on the Location
Server System, which is specific to a particular H3G Affiliate, not relevant to
other H3G Affiliates and stated on its face to be a Local Work Package;
      “Location Server System” means the Supplied Software when installed on the
Recommended Platform;
      “Maintenance and Support Services Agreement” means the form of maintenance
and support agreement for the Location Server System substantially in the form
set out in Schedule 11 to this Agreement and all agreements ancillary to it;
      “Milestone” means any event or deliverable identified as a “Milestone” in
the relevant Work Package;
      “Milestone Date” means, in respect of any Milestone, the date set out in
the Project Plan or in the relevant Work Package for the occurrence or delivery
of that Milestone;
      “Milestone Payment” means any sum expressed to be payable on any event
which is a Milestone;

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

        “Pre-Production Installation” means the installation by TCS of the
Location Server System in a pre-production environment nominated by H3G in the
territory in which the H3G Licensed Affiliate is located (as more particularly
described in Schedule 18);
      “Pre-Production Installation Fixed Fee” means, in relation to a particular
Territory, the relevant sum to be paid for a Pre-Production Installation as set
out under the heading “Pre-Production Installation Fixed Fee” in Schedule 10;
      “Project Manager” means in respect of H3G or TCS the person identified as
such in Schedule 12 or the relevant Work Package and “H3G Project Manager” and
“TCS Project Manager” shall be construed accordingly;
      “Project Plan” means the detailed timetable for implementation of a Work
Package as agreed from time to time in writing by the Project Managers of each
Party and as initially contained in such Work Package;
      “Project Staff” means those individuals whose names and roles and
functions are listed under “Project Staff” in Schedule 12 and/or the relevant
Work Package and “TCS Project Staff” shall be construed as being such
individuals who are employees of TCS or its contractors;
      “Recommended Platform” means the platforms upon which TCS have advised and
recommended that the Supplied Software should and can be operated (as more
particularly described in Schedules 16 and 18 and the documents referenced
therein);
      “Services” means the design, development, implementation, support,
customisation, systems installation, software customisation, data migration
verification and other services (including, without limitation, the Training
Services, Data Centre Installations, Pre-Production Installations and the Test
Installations) to be provided by, or on behalf of, TCS to H3G in accordance with
this Agreement, or as applicable any relevant Work Package, as more particularly
specified in a Work Package;
      “Steering Committee” means the committee comprising the persons (or the
authorised replacements of such persons) listed in Schedule 12 as being members
of such committee;
      “Supplied Software” shall have the meaning given in the Licence Agreement;
      “Territory” has the meaning given in the Licence Agreement;
      “Test Installation” means the installation by TCS of the Location Server
System on a test network nominated by H3G in the territory in which the H3G
Licensed Affiliate is located (as more particularly described in Schedule 18);
      “Test Installation Fixed Fee” means, in relation to a particular
Territory, the relevant sum to be paid for a Test Installation as set out under
the heading “Test Installation Fixed Fee” in Schedule 10;

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

          “TCS Standard Software” means the computer programs in object code
form together with any accompanying documentation which are the proprietary
products of TCS and which are listed as such within Schedule 1 to this
Agreement;
      “Third Party Software” means the third party software listed in Schedule 1
to the Licence Agreement together with any software which TCS is required to
procure from third parties pursuant to the terms of any Work Package or which
TCS actually procures from third parties for the purpose of providing Services
under such Work Packages;
      “Training Services” means the training services to be provided by TCS to
H3G pursuant to Clause 3;
      “Virus” means any code which is designed to disrupt, disable, harm, or
otherwise impede in any manner, including aesthetic disruptions or distortions,
the operation of the Supplied Software, or any other associated hardware,
software, firmware, computer system or network, or would disable the Supplied
Software or impair in any way its operation based on the elapsing of a period of
time, exceeding an authorised number of copies, advancement to a particular date
or other numeral, or that would permit TCS or any other person to access the
Supplied Software to cause such disablement or impairment, or which contains any
other similar harmful, malicious or hidden procedures, routines or mechanisms
which would cause such programs to cease functioning or to damage or corrupt
data, storage media, programs, equipment or communications, or otherwise
interfere with operations; and
      “Work Package” means a Global Work Package or a Local Work Package.
  1.2   Words importing the singular shall include the plural and vice versa;
words denoting persons shall include bodies corporate and unincorporated
associations of persons and vice versa.
  1.3   References to Clauses and Schedules are, unless otherwise stated,
references to the clauses of and schedules to this Agreement.
  1.4   Reference to any statute or statutory provision is, except where stated
otherwise, to a United Kingdom statute or statutory provision. Such reference
includes any consolidation or re-enactment, modification or replacement of the
same, any statute or statutory provision of which it is a consolidation,
re-enactment, modification or replacement and any subordinate legislation in
force under any of the same from time to time.
  1.5   Clauses 1.1 to 1.4 apply unless the contrary intention appears.
  1.6   The headings in this Agreement or in any Work Package do not affect its
or their interpretation.
  1.7   The Schedules to this Agreement form part of it.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      1.8   In the event of any conflict or ambiguity between contractual
provisions, the order of precedence for this Agreement, the Licence Agreement
and the documents attached to or referred to in either of them shall be, in
descending order, as follows:

      (a)   the main terms and conditions, Clauses 1-29 of this Agreement;
  (b)   the Functional Specification (with the “Technical and Functional
Requirements Document” taking precedence over the Interface Control Documents);
  (c)   the other Schedules to this Agreement;
  (d)   the main terms and conditions, Clauses 1-18 of the Licence Agreement;
  (e)   the Schedules to the Licence Agreement.

          For these purposes Work Packages shall be regarded as Schedules to
this Agreement, subject however to the provisions of Clause 1.11 below.
  1.9   All Global Work Packages (other than the Initial Global Work Package)
which are expressed to be entered into pursuant to this Agreement and which are
signed by the Parties to this Agreement shall be a separate contract but shall
be made upon the terms of this Agreement save as expressly stated to be varied
in such Global Work Package and save that the Initial Global Work Package shall
not be part of such subsequent Global Work Packages. Upon being so incorporated
all references to “Agreement” shall be to such Global Work Package with such
terms so incorporated.
  1.10   All Local Work Packages which are expressed to be entered into pursuant
to this Agreement and which are signed by TCS and an H3G Affiliate shall be a
separate contract between such signatories but shall be made upon the terms of
this Agreement save as expressly stated to be varied in such Local Work Package
and save that:
  1.10.1   all references to H3G shall be construed as referring to the H3G
Affiliate;
  1.10.2   all references to a Party or Parties shall be to TCS and/or the H3G
Affiliate as the case may be;
  1.10.3   Clause 2 shall not be incorporated other than Clauses 2.6 and 2.7
which shall be incorporated. Clause 2.6 as incorporated shall, for the avoidance
of doubt, result in TCS being entitled only to take proceedings against the H3G
Affiliate who is party to such Local Work Package and not against Hutchison
Whampoa 3G IP S.à.R.L.;
  1.11   As between this Agreement (for the purposes of this Clause 1.11 alone,
excluding all Work Packages) and any Work Package, this Agreement shall prevail
in the event of any conflict save where:
  1.11.1   any provision in a Work Package is expressly stated to vary or amend
this Agreement;
  1.11.2   the Agreement expressly contemplated in relation to such provision
that the Work Package may provide otherwise.
 

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

          In any case, any variation in a Work Package of the terms of this
Agreement shall operate only in relation to such Work Package.
  2   Beneficiaries of the Agreement/Scope
  2.1   H3G Affiliates are intended beneficiaries of this Agreement and may
enforce the terms of this Agreement under the terms of the Contracts (Rights of
Third Parties) Act 1999. However, the Parties to this Agreement may rescind,
vary, amend or terminate this Agreement without the consent of any H3G
Affiliate, notwithstanding that an H3G Affiliate has relied on, or indicated
assent to, any term of this Agreement. For the avoidance of doubt, all the terms
of this Agreement are intended to confer a benefit on each H3G Affiliate.
  2.2   Except as provided in Clause 2.1, a person who is not a party to this
Agreement has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce any term of this Agreement but this does not affect any right or remedy
of an H3G Affiliate which exists or is available apart from the Contracts
(Rights of Third Parties) Act 1999.
  2.3   In the event of any breach of this Agreement by TCS, TCS shall be liable
for not just the losses, damages and expenses suffered or incurred by H3G but
also for any such losses, damages and expenses suffered or incurred by any H3G
Affiliate. This Clause 2.3 applies mutatis mutandis to any loss or damage
suffered by any H3G Affiliate by reason of any tort, delict or other act or
omission of TCS which gives rise to liability of TCS to H3G (or were the loss or
damage to have been suffered by H3G would give rise to such liability) other
than by reason of the provisions of this Agreement but related to the subject
matter of this Agreement or any Work Package.
  2.4   If, notwithstanding the provisions of Clauses 2.1 and 2.3, any H3G
Affiliate cannot for any reason recover the losses referred to in Clauses 2.1 or
2.3 against TCS or finds itself in a less advantageous position under the
Contracts (Rights of Third Parties) Act 1999 than it would have been had it been
a party to the Agreement, then the provisions of Clause 2.1 (to the extent that
they refer to the relevant Affiliate) shall be varied so as to read:
      “H3G declares itself trustee of the obligations, covenants and indemnities
given in this Agreement by TCS insofar as they are expressed to be for the
benefit of the H3G Affiliates and holds the said obligations, covenants and
indemnities upon trust for the absolute benefit of the H3G Affiliates and TCS
hereby covenants with H3G (in its capacity as such trustee) to perform each of
the said obligations, covenants and indemnities.”
  2.5   No proceedings may be brought by an H3G Affiliate against TCS without
the consent of H3G (which, if given, may be conditional upon or subject to such
procedural limitations or controls as H3G may impose in any case).
  2.6   Proceedings may only be brought by TCS against H3G in relation to the
subject matter of this Agreement. For the avoidance of doubt, no proceedings may
be brought by TCS against any H3G Affiliate.
 

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      2.7   At H3G’s discretion and upon notice by H3G of divestment of an H3G
Affiliate and of H3G’s desire to rely on the provisions of this Clause 2.7 from
H3G to TCS, the Parties hereby undertake to enter into a novation agreement
substantially in the form set out in Schedule 5 with the Divested Business Unit
or its owner.
  2.8   Notwithstanding the provisions of Clause 2.7, TCS reserves the right not
to enter into a novation agreement with the companies or entities set out in
Schedule 17.
  2.9   Any obligations of H3G may be validly discharged by any H3G Affiliate
and any rights of H3G may be exercised by any H3G Affiliate (irrespective of the
fact that the relevant term of the Agreement refers only to the Parties).

      2.10   No references to the enforcement of rights by H3G Affiliates
contained in this Agreement include a right to terminate this Agreement.
  2.11   Prior to delivery of the Supplied Software, H3G shall send notification
to TCS detailing which H3G Affiliate wishes to receive the Supplied Software and
detailing in each case whether the relevant H3G Affiliate has elected to receive
a Data Centre Installation, a Test Installation or a Pre-Production Installation
(or a combination of all three).
  2.12   Notwithstanding the provisions of Clause 2.3, H3G shall consolidate all
claims arising out of the same cause of action into one proceeding such that no
more than one H3G Affiliate can bring a claim for the same cause of action.

      3   TCS Obligations
  3.1   The Parties shall enter into the Licence Agreement attached as
Schedule 8 forthwith.
  3.2   Any software created or supplied or procured by TCS shall, irrespective
of whether it was created, supplied or procured pursuant to a Global Work
Package, a Local Work Package or the Licence Agreement, be licensed or assigned
by TCS to H3G under the terms of the Licence Agreement.
  3.3   TCS shall provide the Services as described in this Agreement, any
relevant Global Work Package agreed upon in writing between the Parties and any
Local Work Package agreed upon in writing between TCS and the relevant H3G
Affiliate.
  3.4   There is no limitation on the period during which H3G may choose to call
upon TCS to provide the Services on the basis set out in this Agreement. H3G
Affiliates are free to choose which of the Services they require and such
Services shall be provided by TCS at the fees agreed by the parties.
  3.5   TCS shall provide the Services in accordance with the relevant Work
Package and so as to ensure that the Location Server System:

      (a)   meets H3G’s Requirements (including but not limited to complying
with the Functional Specification);
  (b)   achieves Acceptance in accordance with the Acceptance Tests;
 

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      (c)   complies in all respects with the Detailed Design Document Set;

      3.6   TCS will carry out its obligations in respect of any Work Package at
the times prescribed in the relevant Project Plan (if any) or, where no time is
prescribed, as soon as is reasonably practical. Where Milestones are specified
in a Project Plan, TCS shall achieve those Milestones on or before the
associated Milestone Dates.
  3.7   TCS will deposit the source code of any software to be provided by TCS
under this Agreement and any related Documentation (“Supporting Documentation”)
in escrow and shall keep such source code and Supporting Documentation up to
date under an escrow agreement with NCC Escrow International Limited in the form
set out in Schedule 3. The Parties shall upon the entering into of this
Agreement enter into such escrow agreement with NCC Escrow International
Limited. The Escrow Agreement shall, in any event, permit H3G and its Affiliates
to have access to the source code of such software in the following
circumstances and as set out in the escrow agreement in Schedule 3:

      (a)   if any of the events described in Clause 19.3.1 of this Agreement
occurs or, in the case of Clause 19.3.1(b) of this Agreement, in H3G’s opinion,
is reasonably likely to occur in relation to TCS; or
  (b)   in the event of a material breach by TCS of its obligations under the
Licence Agreement, the Maintenance and Support Services Agreement, this
Agreement or any Global Work Package agreed under this Agreement or the
termination of any of the same on account of TCS’s default; or
  (c)   if TCS ceases to provide support and maintenance services in respect of
such software; or
  (d)   if TCS’s unrestricted cash balance falls below [*]; or
  (e)   if a Force Majeure event as defined under the Maintenance and Support
Agreement prevents TCS from maintaining or supporting such software; or
  (f)   if an Event of Force Majeure as defined in this Agreement entitles H3G
to terminate this Agreement;
  (g)   if TCS fails to enter into the Maintenance and Support Services
Agreement when requested to do so by H3G.

      3.8   Where it is TCS’s responsibility to ensure that the Supplied
Software achieves Acceptance (which will be the case unless the Work Package
states the contrary), TCS shall ensure that the Supplied Software achieves
Acceptance at the time or times prescribed in the relevant Project Plan (if any)
or, where no time is prescribed, as soon as is reasonably practical and in any
event so that all Milestone Dates are met. [*]

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      3.9   Nothing in this Agreement shall give TCS the exclusive right to
supply H3G or any of the H3G Affiliates with goods or services of any particular
description.

      3.10   Without prejudice to Clause 11, TCS shall comply with H3G’s
physical and logical security provisions as published from time to time.
  3.11   TCS shall co-operate fully with H3G, H3G Service Providers and other
third parties and in particular but without limitation shall, provided the H3G
Service Provider has signed a confidentiality agreement protecting TCS’
confidential information provide such access as H3G, and H3G Service Providers
shall reasonably require in the circumstances to the descriptions of the
Services, descriptions of Supplied Software including release and version levels
of such Supplied Software, technical specifications of such Supplied Software,
network diagrams, user manuals and operating manuals generally published for
such Supplied Software, process definitions and procedures;
      All information of a confidential nature and which relates to H3G or any
H3G Service Provider and of which TCS becomes aware as a result of this
obligation shall, for the avoidance of doubt, be Confidential Information of
H3G.
  3.12   TCS Project Manager or Managers shall have appropriate experience and
qualifications to manage the provision of the Services and shall work closely
with H3G as directed by the H3G Project Manager.
      Training Services
  3.13   TCS will provide H3G with training services in the form of on-site
classroom based training for the deployment of the Location Server System for
each H3G Affiliate,with each class being of a week’s duration and up to fifteen
(15) H3G representatives being permitted to attend (“Initial Training
Services”).
  3.14   The Initial Training Services will, as a minimum, address the following
specific topics:

      (a)   Location Server System operations;
  (b)   Operational maintenance;
  (c)   Location Server System tuning;
  (d)   Location Server System monitoring;
  (e)   Use of sizing tools;
  (f)   Basic troubleshooting;
  (g)   System provisioning.

      3.15   TCS shall, as part of the Initial Training Services, provide H3G
with documentation which describes in detail how each element of the Location
Server System detailed in Clause 3.14 operates.
  3.16   In addition to the Initial Training Services, TCS will develop and
provide customised training services to meet the pre-agreed objectives of H3G in
the form of one-week on-site classroom or laboratory training, at the option of
H3G, for up to 15 H3G representatives (“Customised Training Services”).
 

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      3.17   H3G shall provide the classroom facility and access to the
laboratory system for the practical elements of all Training Services (which,
for the avoidance of doubt, will be conducted in English).
      H3G Obligations
  3.18   H3G will provide TCS with written notice of any changes made to the
individual components of, or the configuration environment of the Location
Server System.
  3.19   H3G will, in relation to each Work Package, provide a single point of
contact who will be responsible for decisions relating to H3G’s requirements
relating to the technical aspects of the Work Package.

      4   Warranties – Location Server/Supplied Software
  4.1   Without prejudice to any other provision of this Agreement, TCS warrants
that it will provide the Services to H3G (and where such standards are in
conflict, at the standard which would, from the point of view of H3G, provide
the highest degree of quality):

      (a)   with reasonable skill and care; and
  (b)   utilising personnel who are competent, professional and who possess
skills and experience which are appropriate to the roles assigned to them.

      4.2   By entering into this Agreement or into a Work Package TCS warrants
and represents to H3G (as at today’s date or the date on which the Work Package
in question comes into effect, as the case may be) that, save as expressly
stated to the contrary in the Work Package in question:

      (a)   it will provide the Location Server System in accordance with the
Functional Specification;
  (b)   the Location Server System and every part of it which is to be provided
under each Work Package will perform in accordance with, and is suitable for the
purposes set out in, the RFQ and the Functional Specification;
  (c)   TCS has the unencumbered legal and beneficial right to support,
maintain, modify, develop and licence to H3G all Supplied Software which is to
be supplied to H3G under the Work Package in question;
  (d)   the Location Server System (and any part thereof) will be free of
programming errors until 90 days after Commercial Production of the Location
Server System (“End of the Warranty Period”);
  (e)   the Location Server System (and any part thereof) is Currency Compliant;
  (f)   the Location Server System (and any part thereof) is Date Compliant;

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      (g)   the Location Server System (and any part thereof) is free of any
Viruses;
  (h)   the Location Server System will operate in a live environment within the
parameters as to capacity and usage set out in the Functional Specification
without the need to purchase any additional hardware other than that set out in
Schedule 16 or any additional Supplied Software in addition to that set out in
Schedule One and the Interface Control Documents;
  (i)   The Third Party Software will cost no more than the maximum fees payable
set out in Schedule 10. In the event that the Supplied software does not operate
in accordance with the Functional Specification due to the need to purchase
additional Third Party Software (taking into account the Subscriber numbers per
Data Centre Installation) then TCS shall pay for any required additional Third
Party Software.

H3G Warranties

      4.3   H3G warrants that its entire issued share capital is legally and
beneficially owned by HWL.
  4.4   H3G warrants that, as of the Commencement Date, the Initial H3G
Affiliates are controlled by HWL (where “controlled” has the meaning set out in
section 574(2) of the UK Capital Allowances Act 2001).
  5   Maintenance and Support Services Agreement
  5.1   Upon entering into this Agreement the parties shall, if so required by
H3G, enter into the Maintenance and Support Services Agreement for maintenance
and support of the Location Server System. TCS acknowledges that if TCS fails to
enter into the Maintenance and Support Services Agreement when required to do so
by H3G this will entitle H3G under the terms of the Licence Agreement to use the
source code of the Supplied Software in whatever manner necessary to maintain
the Supplied Software and to further develop the Supplied Software.
  6   Deployment Options/Architecture of the Location Server System
  6.1   The categorisation of the Services into Data Centre Installations, Test
Installations and Pre-Production Installations and the descriptions of these
services is set out in Schedule 18.
  6.2   Each H3G Affiliate is free to select whether it wishes to opt for Data
Centre Installations, Test Installations or Pre-Production Installations or any
combination or number of the foregoing.
  6.3   H3G and TCS shall mutually agree in writing the architecture of the
Location Server System and TCS have documented this in the Technical &
Functional Requirements Document to standards agreed with H3G.
 

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      7   Charges
  7.1   The parties have agreed that all work and materials provided by TCS in
undertaking Data Centre Installations, Pre-Production Installations and Test
Installations shall be carried out on a fixed-fee basis. The fixed fee for all
Data Centre Installations shall be the Data Centre Installation Fixed Fee, the
fixed fee for the Pre-Production Installations shall be the Pre-Production
Installation fixed fee and the fixed fee for all Test Installations shall be the
Test Installation Fixed Fee.
  7.2   Subject to Clause 7.1, the parties have agreed that all work carried out
by TCS under Local Work Packages shall be provided at the Agreed Rate. In the
event that H3G require TCS to undertake any work outside the United Kingdom then
H3G will, provided TCS have complied with H3G’s expenses policy, pay TCS the
Agreed Expenses (on the assumption that travel to Territories other than the
United Kingdom will be reimbursed as if travel has been from the United Kingdom
to the relevant Territory unless the cost of travelling direct from the location
where the TCS employee, agent or sub-contractor was based was less expensive in
which case the less expensive option will be the figure reimbursed).
  7.3   The parties have agreed that the Agreed Rate will be valid for a period
of one year from the Commencement Date. Prior to expiry of such period, the
parties will re-negotiate the Agreed Rate taking into account market conditions
and the cost of manpower in the relevant IT skill-set market. TCS agrees that
any increase in the Agreed Rate shall not exceed the percentage increase in the
UK Retail Prices Index in the year prior to which the increase is to become
effective.
  7.4   Subject to Clause 7.3, in the event that the parties cannot agree on the
revised Agreed Rate, the dispute shall be submitted for expert determination by
the President for the time being of the British Computer Society.
  7.5   H3G shall pay the Charges to TCS and at the times and in the manner set
out in Schedule 10 and the relevant Work Package. No Charges shall be payable
until the relevant Milestone and Acceptance of the Location Server System, where
relevant, has been achieved) at which time, subject to Clauses 13.7 and 13.8,
the full amount of the Charges shall be payable within 30 days of the date of
the respective invoice for such Services. TCS reserves the right to charge
interest on overdue payments at [*] from the date payment was due until payment
is made unless H3G notifies TCS in advance that any portion of the invoice is
disputed pursuant to Clause 7.11 below.
  7.6   In the event that H3G acquires or wishes to acquire further products,
software or services from TCS then such procurement shall be on terms no less
favourable to H3G than those offered under this Agreement and any Work Packages
which have been entered into.
  7.7   Subject to Clause 7.8, the Charges set out in Schedule 10 and the
relevant Work Package represent TCS’s sole right to payment for the relevant
Supplied Software and the Services and TCS has no right to any additional
remuneration under the relevant Work Package or this Agreement. Without
prejudice to the generality of the foregoing statement, the Charges include the
supply of:

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      (a)   TCS Project Staff, the Project Manager and all other human
resources; and
  (b)   all Supplied Software and all other equipment and Intellectual Property
Rights necessary for the fulfilment of TCS’s obligations under this Agreement
and the relevant Work Packages.

      7.8   In the event that H3G fails to fulfil a Dependency by the relevant
date expressly set out in writing in the relevant Work Package then TCS may, to
the extent due to the failure by H3G to fulfil the relevant Dependency by the
relevant date set out in the Work Package, and, subject to TCS complying with
its duty to deploy resource elsewhere mitigate such costs, claim its reasonably
incurred direct costs.
  7.9   TCS shall, where applicable, render VAT (or other similar tax) invoices
in accordance with the specific terms of the relevant Work Package (or invoices
compliant with applicable legislation from time to time) in respect of the
Charges together with all necessary substantiating documents required by H3G.
Invoices shall be sent to H3G in accordance with the requirements set out in
Clause 23 in relation to notices. In the absence of such invoices and
documentation the Charges shall be inclusive of VAT and all other similar taxes.
If withholding taxes are payable, H3G shall withhold such sums from payments due
to TCS and pay such amounts to the relevant authorities in accordance with the
applicable laws, and shall provide to TCS any and all withholding tax
certificates.

      7.10   Where payment of an instalment of Charges is linked to achievement
of a Milestone, H3G shall not be liable to make such payment, and no invoice
shall be sent to H3G, until the relevant Milestone has been achieved.
  7.11   In the event that H3G reasonably considers that any portion of an
invoice submitted by TCS is not in accordance with the terms of this Agreement
or relates to items supplied or services performed otherwise than in accordance
with TCS’s obligations under this Agreement or any Work Package, H3G shall be
entitled to withhold payment of the disputed portion of the invoice without
prejudice to any other rights or remedies it may have.
  7.12   TCS undertakes to H3G that all charges and fees provided for under this
Agreement and any that may be proposed in the future are and will be no less
favourable than those offered by TCS to any other customer (taking into account
likely subscriber numbers and similar installation requirements).

      8   Office Facilities
  8.1   Each Party shall during the term of this Agreement procure the provision
to the other Party of such office and other facilities as the relevant Work
Package may specify. Each Party agrees to use such facilities solely for the
purpose of performing its obligations under this Agreement.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      8.2   Nothing in this Agreement shall confer on either Party or its
Affiliates any right or interest in any premises owned or occupied by the other
Party or by any Affiliate of the other.
  9   Intellectual Property Rights
      Any ideas, concepts, know-how or techniques and Intellectual Property
Rights developed by H3G, or any H3G Service Provider, in relation to the subject
matter of this Agreement will be owned by [*] (and [*] shall have no licence to
use such Intellectual Property Rights save as permitted by [*] for the purpose
of providing the Services) and all data provided by [*] shall remain the sole
and exclusive property of [*]
  10   Personnel

      10.1   TCS shall ensure that its employees, agents and sub-contractors
shall, when working on H3G’s Premises, conform to H3G’s working terms and
conditions as published from time to time and supplied by H3G to TCS and shall
comply with H3G’s regulations and codes of conduct as published from time to
time and supplied by H3G to TCS, including (but not limited to) H3G’s
regulations as to health and safety. Any changes to such terms and conditions,
regulations or codes shall be provided to TCS prior to becoming effective. Any
access by either Party, its employees, contractors, auditors and agents to any
premises, equipment or data owned by or leased or licensed to the other shall be
subject to the other’s then published security and safety regulations.
  10.2   TCS acknowledges and agrees that it shall be entirely responsible for
the performance, acts and omissions of any of its sub-contractor(s) in relation
to the supply of the Services and that H3G is entitled to regard and to treat
such sub-contractors as being TCS’s staff in every respect.
  10.3   Prior to engaging any sub-contractor in the provision of the Services,
TCS undertakes to obtain the prior written consent of the H3G Project Manager,
such consent not to be unreasonably withheld or delayed.
  10.4   If H3G requires that any employee, agent or sub-contractor of TCS or
any employee of any agent or sub-contractor of TCS, should be removed either
from any further provision of the Services or from the H3G Premises on which he
is located, it shall notify TCS accordingly in writing, giving (where
appropriate) full details of the conduct of such employee, agent or
sub-contractor that gave rise to such requirement. The Parties shall attempt to
negotiate a solution to the problem save where it is reasonable for H3G to
require the immediate removal of the individual or individuals concerned. In
default of agreement to the contrary within two (2) Business Days of H3G’s first
raising the matter or where it is reasonable for H3G to require the immediate
removal of the individual or individuals concerned, the employee, agent or
sub-contractor shall be removed from the provision of the Services or from the
H3G Premises (as the case may be).
  10.5   TCS Project Managers and TCS Project Staff shall, unless the H3G
Project Manager has given its prior written consent, be based at H3G’s
Designated Premises.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      10.6   H3G shall have the right to specify the relevant skill-sets
required of TCS’s employees and contractors engaged in the provision of the
Services. In the event that TCS needs to replace any such employee or
contractor, TCS shall ensure that any replacement spends a suitable period of
time, at no charge to H3G, familiarising themselves with the Supplied Software
and the H3G Requirements.
  10.7   In the event that TCS wishes to change its Project Manager or any
member of its Project Staff, such change must receive the prior written consent
of H3G (such consent not to be unreasonably withheld or delayed).
  10.8   TCS shall indemnify H3G and its Affiliates in relation to any loss or
damage caused to any property belonging to H3G or its Affiliates and/or to H3G
Premises as a result of any act or omission of TCS, its employees, agents or
contractors.

      10.10   The H3G Project Manager shall have the right to nominate an
alternate in the event of his absence. [*]
  11   Confidentiality, Data Protection and Publicity
  11.1   Each Party shall keep and procure to be kept secret and confidential
all Confidential Information disclosed by the other Party or its Affiliates as a
result of the relationship of the Parties under this Agreement and shall not use
or disclose the same (except to its employees, consultants, subcontractors,
agents, professional advisers or insurers and in the case of H3G to its
Affiliates or H3G Forum Members, their employees, consultants, subcontractors,
agents, professional advisers or insurers and any of its or H3G Affiliates’ or
H3G Forum Members’ shareholders or financiers or potential shareholders or
financiers (the “Authorised Recipients”)) save for the purposes of the proper
performance of this Agreement or with the prior written consent of the other
Party. Where disclosure is made to any Authorised Recipient, it shall be done
subject to obligations equivalent to those set out in this Clause 11 and each
Party agrees to ensure that, if the other Party so requests, prior to such
disclosure such Authorised Recipient has entered into obligations equivalent to
those set out in this Clause 11, provided that this shall not be required for a
disclosure by H3G to any of its Affiliates or any H3G Forum Members or its or
their shareholders. Each Party shall use its best endeavours to procure that any
such Authorised Recipient complies with such obligations.
  11.2   The obligations of confidentiality in this Clause 11 shall not extend
to any matter which either Party can show:

      (a)   is in, or has become part of, the public domain other than as a
result of a breach of the obligations of confidentiality under this Agreement;
or
  (b)   was in its written records prior to the Commencement Date or to the
disclosure to it of the Confidential Information; or
  (c)   was independently disclosed to it by a third party entitled to disclose
the same.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      11.3   The obligations of confidentiality in this Clause 11 shall not
prevent either Party or any Affiliate of H3G from disclosing such Confidential
Information where it is required to do so under any applicable law, or by order
of a court or governmental body of authority of competent jurisdiction, any
regulatory authority or by the rules of any recognised stock exchange.
  11.4   Each Party shall establish and maintain such security measures and
procedures as are reasonably practicable to provide for the safe custody of the
Confidential Information of the other Party and (in the case of TCS’s obligation
under this Clause 11.4) of the Affiliates of H3G in its possession and to
prevent unauthorised access thereto or use thereof.
  11.5   Without prejudice to Clauses 11.1 and 11.4 insofar as they relate to
any Confidential Information of H3G or its Affiliates, any personal data which
is processed in any manner by TCS (where personal data has the meaning as
defined in section 1(1) of the Data Protection Act 1998 or any analogous law in
any country which has jurisdiction in relation to the subject matter of this
Agreement (such legislation together with the Data Protection Act 1988, “Data
Protection Legislation”)), TCS shall only undertake such processing in
accordance with the instructions of H3G or its Affiliates and TCS shall comply
with all of its obligations under any relevant Data Protection Legislation and
any obligations which H3G or an H3G Affiliate is obliged to impose upon TCS,
including in particular, the adoption of appropriate technical and
organisational measures against unauthorised or unlawful processing of personal
data and against accidental loss or destruction of, or damage to, personal data.
  11.6   Nothing in this Agreement shall confer any right, title, interest or
licence on TCS in relation to any Confidential Information of H3G or its
Affiliates. Each Party shall take all necessary steps to ensure that any
Confidential Information which comes into its possession or control is
adequately protected and in particular each Party shall not use such
Confidential Information nor reproduce such Confidential Information in whole or
in part in any form except as may be required by this Agreement.
  11.7   Neither Party shall make any press announcements or otherwise publicise
the existence or provisions of this Agreement or the fact that TCS has been
engaged to supply the Services to H3G without the other Party’s prior written
consent as to the form and content of such announcement, save as and to the
extent required by the rules of any relevant stock exchange.
  11.8   Notwithstanding Clause 11.7, the parties agree to issue within five (5)
days of the Commencement Date, a joint press release announcing the execution
and general substance of this Services Integration Agreement. H3G shall have the
right to insist upon the exact wording of such joint press release.
  11.9   Following Commercial Production, TCS may request H3G’s consent to
include H3G’s details on TCS’ customer lists (such consent not to be
unreasonably withheld). TCS shall remove H3G’s details from TCS’ customer lists
forthwith on receiving 30 days written notice from H3G.
  11.10   The obligations set out in Clauses 11.1 to 11.7 shall survive the
termination (for whatever reason) of this Agreement.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      12   Management
  12.1   For each Work Package each Party shall appoint a Project Manager, named
in such Work Package, who shall be responsible for co-ordination of all matters
relating to management of that Work Package and, where other Project Staff
(including, without limitation, employees and contractors utilised by TCS) are
named in the Work Package, shall appoint such persons to their respective
positions.
  12.2   All communications, documentation and materials relating to managerial
and administrative matters relevant to a Work Package which are to be sent by
one party to the other shall be sent to the other’s Project Manager.
  12.3   For the duration of any Work Package, the Project Managers (and such
Project Staff as each Project Manager from time to time may consider
appropriate) shall meet as specified in the relevant Work Package for the
purpose of discussing the progress of the Work Package and any other relevant
matters.
  13   Acceptance Testing
      General
  13.1   The following provisions of this Clause 13 shall apply (subject to any
express amendments made in the relevant Work Package) in relation to the supply
of any Supplied Software and to the supply of the Location Server System.
  13.2   Where the parties have agreed further details as to the form or the
conduct of Acceptance Tests, those details shall be deemed to be incorporated
herein but, in the event of conflict between those details and any other express
term of this Agreement (including any other express term of this Clause 13),
then, save to the extent expressly stated to the contrary in the relevant Work
Package, this Agreement shall prevail.
      Testing by TCS
      Before delivery by TCS of the Location Server System (or any component
thereof) to H3G for Acceptance Testing, TCS shall test the same to ensure that
it performs fully in accordance with the relevant specification document for
such component and the Functional Specification (“System Test”) and shall
promptly supply H3G with the test results.
      Testing by H3G
  13.3   The Location Server System and its components shall be tested by H3G in
accordance with the Acceptance Test procedures set out in the Acceptance Tests
Plan, this Clause and in the relevant Work Package to verify that it and they
operate in accordance with the relevant specification document and the
Functional Specification. Successful completion of the Acceptance Tests of such
Location Server System (or such part as is subject to testing) shall occur when
it attains all the Acceptance Criteria in the relevant Work Package. On
acceptance of such whole or part H3G shall either sign and issue to TCS a
certificate confirming Acceptance or notify TCS of rejection.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      13.4   Acceptance of the Location Server System or any part thereof shall
be without prejudice to any rights or remedies of H3G in respect of any breach
of the express representations and warranties of TCS. Acceptance of any part of
the Location Server System which is tested in advance of the remainder shall be
without prejudice to H3G’s right to submit such part to a further test with any
larger part of the Location Server System and to reject the whole or such larger
part (including the part already tested) if it fails to achieve Acceptance at
this later stage.
      Effect of failure to achieve Acceptance
  13.5   If the Location Server System (or any part thereof) fails to achieve
Acceptance:

      (a)   the Project Managers shall agree a date and time for running repeat
Acceptance Tests in respect of the Location Server System or component thereof,
such date and time to be as soon as possible following the first Acceptance
Tests and in any event within (and in default of agreement on) [*] and
  (b)   if the Location Server System or any such part fails to achieve
Acceptance in the course of the repeat tests a second repeat of the Acceptance
Tests shall be arranged within a maximum of [*] and carried out and if there is
a failure to achieve Acceptance in the course of the second repeat of the
Acceptance Tests then H3G shall be entitled, without prejudice to any other
remedy which it might have, to:

      (i)   require TCS to supply, free of charge, such additional services to
rectify any defect in the part of the Location Server System as may be necessary
to enable the Location Server System or the component part thereof, as
appropriate, to pass the Acceptance Tests;
  (ii)   accept and retain such of the Location Server System as it may consider
expedient at such reduction to the Charges as agreed upon in writing between the
parties; or
  (iii)   terminate the relevant Work Package as under Clause 20.3 and receive a
refund of the payments made by H3G under the relevant Work Package without
prejudice to H3G’s other rights and remedies.

      13.6   H3G reserves the right, in relation to any functionality of the
Location Server System which TCS is required to provide under this Agreement or
any Work Package, to remedy any defects in the provision of such functionality
or to appoint third parties to do so, at the cost of TCS.
      Conditional acceptance
  13.7   If H3G determines that TCS has substantially but not fully achieved any
Milestone, it may in its sole discretion pay to TCS the proportion of the
Milestone Payment which H3G considers to represent the proportion of the
Milestone achieved by TCS. Notwithstanding any payment by H3G pursuant to this
clause, H3G may require TCS to continue to provide the Services until the
Milestone is fully Accepted.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      13.8   If H3G incorporates Deliverables into its service to Subscribers
(as defined within the definition of Commercial Production) and any Milestone
Payments relating to such Deliverables have not been paid to TCS, H3G shall pay
such Milestone Payments in accordance with Schedule 10 (the Charges Schedule)
and the Work Package subject to the following:
  13.8.1   H3G shall not be required to make the Milestone Payment unless H3G,
acting reasonably, considers that the outstanding defects are minor and the
relevant part of the Location Server System meets H3G’s Requirements in all
other respects;
  13.8.2   TCS shall correct the outstanding defects as soon as reasonably can
be expected, to be agreed upon between the Parties in relation to each defect
(and, failing agreement, within [*] following incorporation into H3G’s service
to Subscribers); and
  13.8.3   H3G shall retain a reasonable proportion of the Milestone Payment to
be paid upon full Acceptance of the relevant Deliverables.
  14   Assistance Upon Termination
  14.1   At the expiration or termination of any Work Package, TCS will
co-operate, in good faith, and, except where termination is due to TCS’ default,
at H3G’s expense with H3G and the H3G Service Providers to assist with the
orderly transfer of the Services provided by TCS under the Work Packages to a
new H3G Service Provider or (at H3G’s request) to any H3G Affiliate. This shall
include providing H3G and the relevant H3G Affiliate and their agents,
contractors and consultants, as necessary, with all services reasonably
necessary to accomplish a smooth transition and to allow for continued usage of
the Location Server System.
  15   Force Majeure
  15.1   If either Party is affected by an Event of Force Majeure under a Work
Package it shall immediately notify the other Party in writing of the matters
constituting the Event of Force Majeure and shall keep that Party fully informed
of their continuance and of any relevant change of circumstances whilst such
Event of Force Majeure continues.
  15.2   The Party affected by an Event of Force Majeure shall take all
reasonable steps to minimise the effects of the Event of Force Majeure on the
performance of its obligations under each Work Package or this Agreement.
  15.3   Save as provided in this Clause 15.3 an Event of Force Majeure shall
not entitle either Party to terminate a Work Package or this Agreement. Neither
Party shall be in breach of this Agreement, or otherwise liable to the other, by
reason of any delay in performance, or non-performance of any of its obligations
due to an Event of Force Majeure provided that no delay or failure by a
sub-contractor or supplier of TCS will relieve TCS from liability for any such
delay or failure except where that delay or failure would have constituted an
Event of Force Majeure if the sub-contractor or supplier concerned had been a
party to this Agreement.
 

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      15.4   If the Party affected by an Event of Force Majeure fails to comply
with its obligations under Clauses 15.1 and 15.2 above then no relief for an
Event of Force Majeure, including the provisions of Clause 15.3, shall be
available to it and the obligations of each Party shall continue in force.
  15.5   If the Event of Force Majeure continues for longer than 1 month the
party not affected by the Event of Force Majeure may at the expiry of such 1
month period, provided the Event of Force Majeure is still subsisting, terminate
the relevant Work Package (together with any others which have been or are
adversely affected by such delays to the relevant Work Package) forthwith by
giving notice in writing to the affected party.
  16   Insurance
  16.1   Without limiting its other obligation under this Agreement or otherwise
at law TCS shall effect and maintain at its own expense the following insurance
policies (the “Insurance Policies”):
  16.1.1   Professional Indemnity Insurance in relation to any negligent act
error or omission or any breach of duty in the conduct and execution of
professional activities and duties undertaken by TCS or any person for whom they
are responsible pursuant to this Agreement. This insurance shall be effected in
an amount of not less than [*] per each occurrence for a period from the
Commencement Date until 3 years after Commercial Production. The excess shall
not exceed [*] in respect of any one occurrence or series of occurrences
consequent upon or attributable to one original cause. This insurance shall not
contain a retroactive date later than the date of the appointment of TCS or the
date upon which TCS commenced work whichever is the earlier; and
  16.1.2   Third Party Insurance covering the legal liability of TCS and H3G and
H3G Affiliates for injury to persons or loss or damage to property arising out
of the execution of the works or the performance of this Agreement. The policy
should contain a “Cross Liability Clause” extended to cover unintentional breach
or infringement or unauthorised use of Intellectual Property Rights and the
amount of such insurance shall not be less than [*] in respect of any one
occurrence.
  16.2   The terms and conditions of the Insurance Policies and choice of
insurer shall be approved by H3G and such approval shall not be unreasonably
withheld or delayed. If TCS shall fail to effect and keep in force the Insurance
Policies or provide copies of the Insurance Policies or premium receipts to H3G,
then H3G may effect and keep in force any such insurance and pay such premiums
as may be necessary for that purpose and recover from TCS whether by way of
deduction or otherwise.
  16.3   If the limit of liability under any Insurance Policies is subject to an
annual aggregate, TCS undertakes to reinstate such limit of liability
immediately in the event that such limit is exhausted for any reason.
  16.4   H3G and H3G Affiliates shall be named as an Insured Party under the
Insurance Policies and TCS shall procure that each insurer agrees to waive any
rights of subrogation against H3G and H3G Affiliates.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      16.5   TCS shall procure that the Insurance Policies shall contain a
worldwide jurisdiction clause.
  17   Change Control Procedure
  17.1   No Change shall be binding on the parties unless the requirements of
the Change Control Procedure have been satisfied. Until a Change is formally
agreed to by both parties, the parties shall continue to perform their
respective obligations without taking the Change into account.
  17.2   Each party shall bear its own costs of the preparation and negotiation
of Changes.
  18   Dispute Resolution
  18.1   It is the intention of the parties to settle amicably all disagreements
and differences of opinion on matters of procedure and management arising out of
each Work Package by conference and negotiations, and that the following
procedure shall be followed prior to the serving of a claim form (as stipulated
in this Agreement) or in relation to any matter of dispute between the parties
concerning matters of procedure and management. In the event that the parties
are unable to resolve any disagreement or difference of opinion arising out of
this Agreement and/or any Work Package, the parties agree to dispose of the
matter thus:
  18.1.1   the Project Managers of both parties shall meet at H3G’s Designated
Premises to attempt resolution. Should they not meet and resolve the matter
within two (2) Business Days of the time at which either Party convenes a
meeting to resolve the matter, then
  18.1.2   the matter shall be promptly referred to the Steering Committee to
attempt resolution. Should the Steering Committee not meet and resolve the
matter within two (2) Business Days of the referral under this Clause 18.1.2,
then
  18.1.3   the matter promptly shall be referred to the Group IT Director of H3G
and the Chief Executive Officer of TCS for resolution. If the Group IT Director
of H3G and the Chief Executive Officer of TCS are not able to resolve the matter
within two (2) Business Days of the referral under this Clause 18.1.3, then
  18.1.4   the Parties shall consider then and on an ongoing basis whether or
not it would be suitable to refer the matter in dispute to an expert appointed
by the Parties or at any to enter into an alternative dispute resolution
procedure with the assistance of a mediator appointed by the Parties or, in
default of agreement, by the President for the time being of the British
Computer Society.
  18.2   If the parties have not resolved the dispute or referred the matter as
contemplated by Clause 18.1.4 within fifteen (15) Business Days of expiry of the
period set out in Clause 18.1.3, then (subject to the ongoing obligation in
Clause 18.1.4) the dispute resolution process shall be deemed to have been
exhausted in respect of the matter in

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

          dispute and such dispute shall be referred to and finally resolved by
arbitration under the International Chamber of Commerce Rules, which Rules are
hereby deemed to be incorporated by reference into this Clause. The seat, or
legal place, of arbitration shall be London, England. The language to be used in
the arbitral proceedings shall be English. The governing law of the contract
shall be the substantive law of England.
  18.3   For the avoidance of doubt, this Clause 18 shall not prevent either
Party from seeking injunctive relief in the case of any breach or threatened
breach by the other of any obligation of confidentiality or any infringement by
the other of the first-named Party’s Intellectual Property Rights or from
commencing any proceedings where this is necessary to avoid any loss of a claim
due to the rules on limitation of actions.
  19   Termination
  19.1   H3G’s right to terminate the Agreement on notice
  19.1.1   Except for the Initial Global Work Package, H3G may terminate this
Agreement at will by serving not less than two months’ prior written notice on
TCS.
  19.1.2   If H3G serves notice terminating this Agreement at will pursuant to
Clause 19.1.1 then H3G and, where relevant, each H3G Affiliate shall be deemed
simultaneously to have served notice terminating each Work Package to which it
is a party at the time specified in H3G’s notice. Termination of each such Work
Package will be subject to a termination charge as if each such Work Package had
been terminated separately under Clause 19.2.
  19.2   H3G’s right to terminate Work Packages on notice
  19.2.1   With the exception of the Initial Global Work Package notwithstanding
any provision to the contrary in any Work Package or any other document (other
than this Agreement) which forms part of a Work Package, H3G shall be entitled
to terminate any Work Package by the giving of fifteen (15) Business Days
written notice to TCS to expire at any time upon which H3G will pay TCS for the
Services rendered by TCS up to the date of termination of the respective Work
Package save that it shall have no such obligation where such termination
follows termination by H3G of the Licence Agreement for breach of TCS. If H3G
terminates any Work Package by notice under this Clause 19.2.1 then H3G shall
have no further liability to TCS after the date of termination of the respective
Work Package other than those specified in this Clause 19.2.1.
  19.2.2   In the event that H3G terminates a Work Package for convenience, H3G
will pay TCS the “Break Fee” (as defined in Clause 19.2.3);
  19.2.3   Subject to agreement to the contrary in the relevant Work Package,
the relevant Data Centre Installation Fixed Fee, the Test Installation Fixed
Fees and the Pre-Production Installation Fixed Fee shall be divided into four
equal amounts (using the assumption that both the relevant Fixed Fee and the
time elapsed from the date TCS commences providing the Services until the date
TCS were likely to finish providing the Services were divided by four quarters
(“Quarter”). In the event H3G gives notice to terminate

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

          for convenience, H3G shall pay the element of the Fixed Fee for that
Quarter and all previous Quarters together with the Charges paid (or due to be
paid) by H3G for the relevant Third Party Software, subject to TCS’ duty to
attempt to redeploy such Third Party Software and otherwise mitigate its
incurred costs and after deducting any costs TCS can actually recover (the
“Break Fee”).
  19.2.4   For the avoidance of doubt, H3G shall be entitled to terminate any
extant Work Package pursuant to Clause 19.2.1.
  19.3   Termination of Work Package for cause by either Party.
  19.3.1   Each Party shall have the right without prejudice to its other rights
or remedies, to terminate any Work Package immediately by written notice if the
other Party:

      (a)   is in material or persistent breach of any of its obligations under
the Work Package in question and either that breach is incapable of remedy or
the other Party shall have failed to remedy that breach within thirty (30) days
after receiving written notice requiring it to remedy that breach; or
  (b)   is unable to pay its debts (within the meaning of section 123 of the
Insolvency Act 1986) or an order is made or a resolution passed for the its
liquidation, winding-up or dissolution (otherwise than for the purposes of a
solvent amalgamation or reconstruction) or an administrative or other receiver,
manager, trustee, liquidator, administrator or similar officer should be
appointed over it or all or any substantial part of its assets or any other
steps are taken or negotiations commenced by it or any of its creditors with a
view to proposing any kind of composition, compromise or arrangement involving
it and any of its creditors or anything analogous to the foregoing shall occur
in any applicable jurisdiction.

      19.3.2   For the purpose of Clause 19.3.1, but without limitation, TCS
shall be deemed to be in material breach of a Work Package, and such breach to
be incapable of remedy in the event that TCS fails to achieve the Acceptance of
the Location Server System or any component part thereof on the second repeat of
the Acceptance Tests.
  19.3.3   H3G shall have the right, without prejudice to its other rights or
remedies, to terminate a Work Package immediately by written notice to TCS, if
TCS undergoes a change of control (as defined in Section 574(2) of the Capital
Allowances Act 2001) and this change does not result in control passing to an
Affiliate of TCS.
  19.3.4   H3G shall have the right, without prejudice to its other rights or
remedies, to terminate a Work Package if TCS has failed to achieve a Milestone
by the specified date, H3G has given notice of its intention to terminate should
the Milestone not be achieved by a date specified in such notice (to be no
earlier than 7 calendar days after the date of the notice) and TCS has failed to
achieve the Milestone within such period.
  19.3.5   For the purpose of Clause 19.3.1, TCS may terminate this Agreement
for non-payment by H3G only by giving at least 60 days’ notice to H3G where H3G
has failed to pay an amount which is:

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      (a)   undisputed, due and payable;
  (b)   [*]
  (c)   overdue for a period of at least 30 days; and
  (d)   one for which a demand has been made by TCS in writing to H3G, provided
that the demand clearly states that the amount has been overdue for a period of
30 days and states TCS’s intention to terminate this Agreement at the end of the
60 day period following service of the demand if the demand is not met.

          Country basis of termination
  19.4   In the event that an H3G Affiliate by its acts or omissions causes H3G
to be in material breach of this Agreement or a Work Package (the “Defaulting
Affiliate”), TCS’s rights to terminate pursuant to Clause 19.3.1 above will only
extend to such Local Work Packages as have been entered into by the Defaulting
Affiliate and in all other respects H3G’s (and other H3G Affiliates’) rights
shall remain unaffected.
      Consequences of termination
  19.5   Termination of this Agreement or any Work Package will not affect the
continuation of any provision (including but not limited to Clause 11), which is
intended to, or capable of surviving termination.
  19.6   Termination of this Agreement, other than under Clause 19.1, shall not
operate to terminate Local Work Packages (though for the avoidance of doubt the
same event may be the basis of termination of this Agreement by H3G and of
termination of Local Work Packages by H3G Affiliates).
  20   Limitation of Liability
  20.1   Nothing in this Agreement shall exclude or limit either Party’s
liability for (i) the tort of deceit; (ii) death or personal injury caused by
its negligence (as defined in section 1 of the Unfair Contract Terms Act 1977);
(iii) any breach of the obligations implied by section 12 Sale of Goods Act 1979
or section 2 Supply of Goods and Services Act 1982; (iv) any liability which
cannot be excluded by law; (v) or in the case of TCS, the indemnity set out in
Clauses 4.1 to 4.5 of the Licence Agreement.
  20.2   Subject to Clause 20.1 and to the extent that the law permits, each
Party’s maximum liability per event shall in no event exceed [*]% of the
Estimated Total Spend.
  20.3   TCS agrees that any and all claims by TCS against H3G or its Affiliates
will be brought by TCS solely against H3G subject always to the limits on
liability above and TCS will not bring any claims directly against any H3G
Affiliate for damages or any liquidated sums.
  20.4   Clause 20.3 is without prejudice to TCS’s ability to seek an injunction
against an H3G Affiliate.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      21   Partnership
      Each Party is an independent contractor. Nothing in this Agreement or any
Work Package shall render either Party an agent of the other save to the extent
that a relationship of agency is expressly stated to be created in the relevant
Work Package.
  22   Compliance
      Each party shall perform its obligations under this Agreement in a manner
which enables the other party’s to comply at all times with all applicable laws,
regulations and rules applicable to the other party’s business.
  23   Notices and Address for Service
  23.1   Any notice, consent or the like to be given by either Party to the
other in connection with this Agreement shall be in writing and sent by special
delivery (if to an address in the United Kingdom) or by air mail (if to an
address not in the United Kingdom) to the address of the recipient set out below
or to such other address as shall for the purpose be notified in writing by the
recipient or shall be delivered by hand or by courier or sent by facsimile
transmission to the number set out below. Any change of address by any Party
during the term of this Agreement or any Work Package shall be notified promptly
to the other Party in writing by special delivery or air mail.
  23.2   The initial addresses and fax numbers for the Parties or their
respective agents for the purpose of service of proceedings in England and Wales
and for the purposes of Clause 23.1 are:

          (a)   TCS         Address:   275 West Street, Annapolis, MD 21401    
Fax no:   001-410-280-1048     For the attention of:   Legal Department
  (b)   H3G         Address:   L-1728,         7 Rue du Marche aux Herbes,      
  Luxembourg
      With a copy to:   c/o Hutchison Whampoa Limited         22nd Floor,
Hutchison House         10 Harcourt Road         Central, HONG KONG
      For the attention of:   Company Secretary     Fax   +852 2128 1778

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      23.3   H3G irrevocably appoints Hutchison Whampoa Agents (UK) Limited of 9
Queen Street, Mayfair, London, W1X 7PH as its agent to receive and acknowledge
on its behalf service of any writ, summons, order, judgment or other notice of
legal process in England. If for any reason the agent named above (or its
successor) no longer serves as agent of H3G or for this purpose, H3G shall
promptly appoint a successor agent and notify TCS thereof.
  23.3A   TCS irrevocably appoints Salans Secretarial Services Limited as its
registered office from time to time (currently Clements House, 14-18 Gresham
Street, London, EC2V 7NN) quoting reference to RLT/0201111.2 as its agent to
receive and acknowledge on its behalf service of any writ, summons, order,
judgment or other notice of legal process in England. If for any reason the
agent named above (or its successor) no longer serves as agent of TCS for this
purpose, TCS shall promptly appoint a successor agent and notify H3G thereof.
Until H3G receives such notification, it shall be entitled to treat the agent
named above (or its successor) as the agent of the Guarantor for the purposes of
this clause. TCS agrees that any such legal process shall be sufficiently served
on it if delivered to such agent for service at its address for the time being
in England whether or not such agent gives notice thereof to TCS.
  23.4   A notice, demand or other communication served by special delivery
shall be deemed duly served on an addressee in the United Kingdom forty-eight
hours (disregarding days which are not Business Days) after posting, a notice,
demand or other communication served by air mail shall be deemed duly served on
an addressee in a country other than the United Kingdom five Business Days after
posting and a notice, demand or other communication sent by facsimile
transmission shall be deemed, in the absence of proof of earlier receipt, to
have been served at the time of transmission (save that if the transmission
occurs after 6.00 p.m. on a Business Day or on a day other than a Business Day
the notice, demand or other communication shall be deemed to have been served at
8.30 a.m. on the next Business Day following transmission) and in proving
service of the same it will be sufficient to prove, in the case of a letter,
that such letter was left at or delivered to the correct address of the party to
be served as provided in this Clause or, in the case of special delivery or air
mail, properly addressed to the address of the Party to be served given in this
Clause and placed in the post prepaid and, in the case of the facsimile
transmission, that such facsimile was duly transmitted to the number of the
Party to be served given in this Clause and an electronic acknowledgment was
received. For the purposes of this Clause 23 alone “Business Day” shall mean any
day (other than a Saturday or Sunday) on which the banks are ordinarily open for
business in the country to which the notice is being sent.
  24   Entire Agreement
      This Agreement together with the Schedules constitutes the entire
agreement between the Parties relating to the subject matter covered and
supersedes any previous agreements, arrangements, undertakings or proposals,
written or oral, between the Parties in relation to such matters.
  25   Waiver
  25.1   No variation or waiver of any of the terms hereof shall be valid unless
in writing signed by or on behalf of the Parties.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      25.2   No relaxation, delay, forbearance or indulgence of either Party in
exercising or enforcing nor any failure by either Party to exercise or enforce
any rights conferred upon it by this Agreement shall be deemed a waiver of any
such right or operate so as to bar the exercise or enforcement thereof at any
time or times thereafter.
  26   Severability
      The invalidity or unenforceability of any provision (or part of a
provision) of this Agreement shall not affect or prejudice the validity or
enforceability of the remainder of this Agreement.
  27   Assignment
      Neither Party shall assign, transfer or otherwise dispose of its rights or
obligations under this Agreement without the prior written consent of the other
Party such consent not to be unreasonably withheld or delayed (except where such
assignment, including partial assignment, is to an H3G Affiliate in which case
no such consent shall be required).
  28   Governing Law and Jurisdiction
      The construction, validity and performance of this Agreement shall be
governed by the laws of England and Wales.
  29   Amendments
  29.1   Except as otherwise provided herein, no addition, amendment or
modification of this Agreement shall be effective, unless it is in writing and
signed by a duly authorised signatory of each Party.

               In witness thereof the Parties have executed this Agreement on
the date stated above.

          SIGNED by     ) for and on behalf of     ) HUTCHISON WHAMPOA     ) /s/
3G IP S.A.R.L.     )
  SIGNED by     ) for and on behalf of     ) TELECOMMUNICATION SYSTEMS INC.    
) /s/

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE

Change Control Procedure

      1.1   H3G and TCS shall discuss Changes proposed by either party and such
discussion shall result in either:

      1.1.1   a written request for a Change by H3G; or
  1.1.2   a written recommendation for a Change by TCS
 

  or, if neither party should wish to submit a request or recommendation, the
proposal for the Change will not proceed

      1.2   Where a written request for a Change is received from H3G, TCS
shall, unless otherwise agreed, submit a Change Control Note (“CCN”) to H3G
within 5 Business Days.
  1.3   A written recommendation for a change by TCS shall be submitted as a CCN
direct to H3G at the time of such recommendation.
  1.4   Each CCN shall contain:

      1.4.1   the title of the Change;
  1.4.2   the originator and the date of the request or recommendation for the
Change;
  1.4.3   the reason for the Change;
  1.4.4   full details of the Change including any specifications;
  1.4.5   a timetable for implementation together with any proposals for
acceptance of the Change;
  1.4.6   the impact, if any, of the Change or other aspects of the Work Package
in question (and any other Work Package which may be affected) including but not
restricted to:-
  (a)   the Project Plan;
  (b)   the Charges;
  (c)   the resources required;
  (d)   the Project Staff.

      1.4.7   the date of expiry for acceptance by H3G of the CCN (which shall
not be less than 30 Business Days from receipt of the CCN by H3G); and
  1.4.8   provision for signature by H3G and TCS.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      1.5   For each CCN submitted H3G shall, within the period for acceptance
of the CCN advised pursuant to Clause 1.4.7 of this Schedule 2:

  1.5.1      allocate a sequential number to the CCN;
  1.5.2      evaluate the CCN and as appropriate either:-

      (a)   request further information whereupon the period for acceptance of
the CCN shall be deemed to have been extended to 15 days following the provision
of such information from TCS to H3G;
  (b)   (i) approve the CCN; or
  (c)   (ii) notify TCS of the rejection of the CCN.

  1.5.3 if approved, arrange for two copies of the approved CCN to be signed by
or on behalf of H3G and TCS. The signing of the CCN will signify acceptance of a
Change by both H3G and TCS

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE

H3G Affiliates

[*]

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE

Initial H3G Affiliates

[*]

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE

Licence Agreement
DATED as of 31st January 2002

      (1)   HUTCHISON WHAMPOA 3G IP S.A.R.L.   (2)   TELECOMMUNICATION SYSTEMS
INC.



--------------------------------------------------------------------------------


LICENCE AGREEMENT


--------------------------------------------------------------------------------

Baker & McKenzie
100 New Bridge Street
London
EC4V 6JA
Tel: 020 7919 1000
Fax: 020 7919 1999
Ref: HRS/RJH/PLG

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



This Licence Agreement is made on the [ ] day of January 2002 (“Licence
Agreement”)

BETWEEN:

      1.   HUTCHISON WHAMPOA 3G IP S.àR.L. a company incorporated under
Luxembourg law having its registered office at L-1728 Luxembourg, 7, Rue du
Marche aux Herbes, Luxembourg (“H3G”); and
  2.   TELECOMMUNICATION SYSTEMS INC. a Maryland corporation having its
principal place of business at 275 West Street, Annapolis, Maryland, 21401
(“TCS”); each a “Party”, together referred to as the “Parties”.

WHEREAS:

      (A)   Hutchison 3G UK Limited issued a Request for Quotation (the “Initial
RFQ”) entitled “Request for Quotation for Location Services (LCS) System” dated
17 August 2001 and a further Request for Quotation entitled “H3G Technical and
Functional Requirements for the Location Service XLP” and dated October 18, 2001
(the “Second RFQ”) for the design, development, integration, implementation and
support of the Location Server System (as such term is defined in Clause
1.1)(the Initial RFQ and the Second RFQ being together the “RFQ”) and which is
set out in Schedule 6 to the Services Integration Agreement.
  (B)   In response to the RFQ, TCS issued a Response to RFQ dated 25th October
2001 comprising the documents set out in Schedule 7 to the Services Integration
Agreement (the “Response”).
  (C)   A series of workshops were held between TCS and H3G to confirm the
technical and functional requirements of the Location Server System and to
define the required interfaces (which were documented in the Interface Control
Documents). As a result of the workshops, the parties agreed the baseline
functional requirement for the Location Server System entitled “H3G Technical
and Functional Requirement for the Location Server XLP, Revision 1.0 (“Technical
and Functional Requirements Document”) dated January 12, 2002. The Technical and
Functional Requirements Document forms part of the Functional Specification.
  (D)   In reliance on the statements made by TCS in the Response and in
reliance on TCS’ skill, knowledge and experience, including but not limited to
the experience and track record of TCS in the IT, computing and software
industries, H3G has decided to use the Supplied Software.
  (E)   TCS is the unencumbered legal and beneficial owner of the worldwide
intellectual property rights in the TCS Standard Software and has the
unencumbered legal and beneficial rights necessary to grant H3G and the H3G
Licensed Affiliates the licence to use the Supplied Software and Documentation.
H3G wishes to use the Supplied Software and TCS has agreed to grant a
non-exclusive licence to H3G to use the Supplied Software

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

          (as defined below) on the terms and conditions set out in this Licence
Agreement.
  (F)   Contemporaneously with execution of this Licence Agreement, TCS and H3G
have entered into an agreement concerning design, development, implementation
and support of or to TCS’s Software (“Services Integration Agreement”).
  (G)   It is the intention of the Parties that, once the Supplied Software has
been accepted by H3G, each H3G Affiliate (as defined below) will decide whether
or not to implement the Supplied Software.
 

  IT IS AGREED:

      1   Definitions

  In this Licence Agreement the following words and expressions shall have the
following meanings:
  “Committed Licence Revenue” means the sum of [*] pounds sterling ([*]);
  “Committed Licence Revenue Tranche” means the sum of [*] pounds sterling
([*]);
  “Error” means any characteristic of the Supplied Software or the Documentation
that means that the Supplied Software or the Documentation is not compliant with
the warranties set out in Clauses 4.6.2 to 4.6.7;
  "Fees” means the fees payable in respect of the Supplied Software as set out
in Schedule 2 to this Licence Agreement;   “H3G Affiliate” means:
 

          any company or entity which from time to time is controlled directly
or indirectly by HWL, or any successor or assignee company of HWL, (where
“control” or “controlled” has the meaning given to it in section 574(2) of the
Capital Allowances Act 2001); or
      any company or entity in which from time to time HWL (or any successor or
assignee company of HWL) holds directly or indirectly 15% or more of the shares
or voting power; or
  (c)   the companies or entities listed in Schedule 4 (List of H3G Affiliates)
as this may be amended by H3G from time to time by notice in writing to TCS;

  “HWL” means Hutchison Whampoa Limited, a company incorporated under the laws
of Hong Kong;

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

  “Initial Licence Fee” means [*] pounds sterling ([*]) constituting twenty-five
per cent of the Committed Licence Revenue;
  "Modification” means any change or amendment to, or upgrade or New Version of,
the Supplied Software or any New Release provided to H3G;
  "New Release” means any new release of any Supplied Software, which from time
to time is publicly marketed and offered for licensing by TCS or any third party
in the course of their normal business;
  "New Version” means the updating of the Supplied Software with versions that
contain error fixes and/or functional changes;
  "Notional Committed Subscriber Number” has the meaning given to it in
Section 5 of Schedule 2;
  "Notional Per Subscriber Charge” means, the notional charge per Subscriber set
out in Section 5 of Schedule 2;
  “Per Subscriber Charge” means the amount of money payable by H3G for
additional Subscribers as set out in Schedule 2;
  “Services Integration Agreement” means the agreement between the parties of
the same name executed on the same day as this Agreement;
  “Subscriber” means a subscriber represented by a USIM card which is registered
on the networks of H3G or any H3G Affiliates which have accepted the Location
Server System into live production and which have generated revenue for H3G [*]
as notified by H3G to TCS, which notification shall be final and conclusive, in
the absence of manifest error;
  Subscriber Based Revenue” means the fees payable to TCS in relation to the
number of Subscribers utilising the Location Server System as measured by H3G
pursuant to Clause 7.3;
  “Supplied Software” means the TCS Standard Software, the Customised Software
Developments and the Third Party Software together with, once provided to H3G,
all Modifications to the same;
  “TCS Affiliate” means any company or entity, which from time to time is
controlled directly or indirectly by TCS (or any successor or assignee company
of TCS) or by any company by whom TCS is itself controlled directly or
indirectly (where “control” or “controlled” has the meaning given to it in
section 574(2) of the Capital Allowances Act 2001);
  “TCS Standard Software” means the computer programs in object code form
together with any accompanying Documentation which are the proprietary products
of TCS and which are listed in Schedule 1 to this Licence Agreement as this may
be amended from time to time, following agreement between the parties so to
amend in accordance with the terms of this Licence Agreement;

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

          “Territory” means, in relation to an H3G Affiliate, the country or
territory in which such H3G Licensed Affiliate is located;
      "Third Party Software” means software which TCS is required to procure
from third parties pursuant to the terms of any Work Package under the Services
Integration Agreement or which TCS actually procures from third parties for the
purpose of providing Services under such Work Packages entered into under the
Services Integration Agreement including that listed within and described as
such within Schedule 1 to this Licence Agreement; and
      “Virus” means any code which is designed to disrupt, disable, harm, or
otherwise impede in any manner, including aesthetic disruptions or distortions,
the operation of the Supplied Software, or any other associated hardware,
software, firmware, computer system or network, or would disable the Supplied
Software or impair in any way its operation based on the elapsing of a period of
time, exceeding an authorised number of copies, advancement to a particular date
or other numeral, or that would permit TCS or any other person to access the
Supplied Software to cause such disablement or impairment, or which contains any
other similar harmful, malicious or hidden procedures, routines or mechanisms
which would cause such programs to cease functioning or to damage or corrupt
data, storage media, programs, equipment or communications, or otherwise
interfere with operations. It includes, without limitation, computer programs
commonly referred to as worms or Trojan horses.
  1.2   Unless otherwise defined above or elsewhere in this Licence Agreement
capitalised words shall have the meaning attributed to them in the Services
Integration Agreement.
  1.3   Words importing the singular shall include the plural and vice versa;
words denoting persons shall include bodies corporate and unincorporated
associations of persons and vice versa.
  1.4   References to Clauses and Schedules are, unless otherwise stated,
references to the clauses of and schedules to this Licence Agreement.
  1.5   Reference to any statute or statutory provision is, except where stated
otherwise, to a United Kingdom statute or statutory provision. Such reference
includes any consolidation or re-enactment, modification or replacement of the
same, any statute or statutory provision of which it is a consolidation,
re-enactment, modification or replacement and any subordinate legislation in
force under any of the same from time to time.
  1.6   Clauses 1.1 to 1.5 apply unless the contrary intention appears.
  1.7   The headings in this Licence Agreement do not affect its interpretation.
  1.8   The Schedules to this Licence Agreement form part of it.
  1.9   In the event of any conflict or ambiguity within or between any
provisions of this Licence Agreement and the Services Integration Agreement then
the order of precedence shall be, in descending order, as follows:
 

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      (a)   the main terms and conditions, Clauses 1-29 of the Services
Integration Agreement;
  (b)   the Schedules to the Services Integration Agreement;
  (c)   the main terms and conditions, Clauses 1-18 of this Licence Agreement;
  (d)   the Schedules to this Licence Agreement.

      2.   Treatment of Licences/Intellectual Property Rights
  2.1   H3G Licensed Affiliates are intended beneficiaries of this Licence
Agreement and may enforce the terms of this Licence Agreement under the terms of
the Contracts (Rights of Third Parties) Act 1999. However, the Parties to this
Licence Agreement may rescind, vary, amend or terminate this Licence Agreement
without the consent of any H3G Affiliate, notwithstanding that an H3G Affiliate
has relied on, or indicated assent to, any term of this Licence Agreement. For
the avoidance of doubt, all the terms of this Licence Agreement are intended to
confer a benefit on each H3G Licensed Affiliate.
  2.2   Except as provided in Clause 2.1, a person who is not a party to this
Licence Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this Licence Agreement but this does not affect any
right or remedy of an H3G Affiliate which exists or is available apart from the
Contracts (Rights of Third Parties) Act 1999.
  2.3   In the event of any breach of this Licence Agreement by TCS, TCS shall
be liable for not just the losses, damages and expenses suffered or incurred by
H3G but also for any such losses, damages and expenses suffered or incurred by
any H3G Licensed Affiliate for which it would have been liable had they been
losses, damages or expenses of H3G. This Clause 2.3 applies mutatis mutandis to
any loss or damage suffered by any H3G Licensed Affiliate by reason of any tort,
delict or other act or omission of TCS which gives rise to liability of TCS to
H3G (or were the loss or damage to have been suffered by H3G would give rise to
such liability) other than by reason of the provisions of this Licence Agreement
but related to the subject matter of this Licence Agreement.
  2.4   If, notwithstanding the provisions of Clauses 2.1 and 2.3, any H3G
Licensed Affiliate cannot for any reason recover the losses referred to in
Clauses 2.1 or 2.3 against TCS or finds itself in a less advantageous position
under the Contracts (Rights of Third Parties) Act 1999 than it would have been
had it been a party to the Licence Agreement, then the provisions of Clause 2.3
shall be varied so as to read:
      “H3G hereby declares itself trustee of the obligations, covenants and
indemnities given in this Licence Agreement by TCS to H3G and holds the said
obligations, covenants and indemnities upon trust for the absolute benefit of
the H3G Licensed Affiliates and TCS hereby covenants with H3G (in its capacity
as such trustee) that TCS shall perform each of the said obligations, covenants
and indemnities.”

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      2.5   No proceedings may be brought by an H3G Affiliate against TCS
without the consent of H3G (which, if given, may be conditional upon or subject
to such procedural limitations or controls as H3G may impose in any case).
  2.6   Proceedings may only be brought by TCS against H3G in relation to the
subject matter of this Licence Agreement. For the avoidance of doubt, no
proceedings may be brought by TCS against any H3G Licensed Affiliate.
  2.7   At H3G’s discretion and upon notice by H3G to TCS of divestment and of
H3G’s desire to rely on the provisions of this Clause 2.7, any Divested Business
Unit shall be entitled to enjoy the benefit of this Licence Agreement on the
basis set out in this Clause 2.7 and on the basis set out in the novation
agreement which the Parties hereby undertake, upon such divestment and notice,
to enter into substantially in the form set out in Schedule 5 with the Divested
Business Unit or its owner.
  2.8   Notwithstanding the provisions of Clause 2.7, TCS reserves the right not
to enter into a novation agreement with the companies or entities set out in
Schedule 17 to the Services Integration Agreement.
  2.9   Any obligations of H3G may be validly discharged by any H3G Licensed
Affiliate and any rights of H3G may be exercised by any H3G Licensed Affiliate
(irrespective of the fact that the relevant term of the Licence Agreement refers
only to the Parties).
  2.10   No reference to the enforcement of rights by H3G Licensed Affiliates
contained in this Licence Agreement include a right to terminate this Licence
Agreement.
  3.   Licence and Term
  3.1   In consideration of the Fees paid by H3G to TCS, TCS hereby grants to
H3G and H3G Licensed Affiliates a non-exclusive, perpetual, world-wide,
royalty-free licence (the “Licence”):

      3.1.1   to use the Supplied Software and allow use of the Supplied
Software by H3G and each H3G Affiliate on their respective networks, regardless
of the standard used (including, without limit, GSM 900, GSM 1800, UMTS, CDMA or
CDMA 2000) for their 2G, 2.5G and/or 3G subscribers;
  3.1.2   to use the Documentation; and
  3.1.3   in the circumstances envisaged in Clause 3.2(d), to develop, modify
and maintain the Supplied Software; and
  3.1.4   to grant to any Authorised Sub-contractor (as defined in Clause 3.5)
the rights necessary to allow H3G to exercise the rights set out in Clause 3.5.

  [*]

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      3.2   For the purposes of this Licence Agreement “use” of the Supplied
Software or Documentation shall be defined as including, as appropriate, whether
in relation to object code or accompanying documentation:

      (a)   processing data of or for H3G or H3G Affiliates;
  (b)   making sufficient copies of the Documentation as are necessary for H3G
and H3G Affiliates;
  (c)   making sufficient copies for back-up and archival use;
  (d)   developing, modifying and maintaining the Supplied Software in the event
of any of the matters described at Clause 6.1 occurring; and
  (e)   for the purpose of operating the Supplied Software and/or in
circumstances envisaged in Clause 3.5 granting any Authorised Sub-contractor a
sub-licence to use, develop, modify and maintain the Supplied Software.

      3.3   For the avoidance of doubt, use of the Supplied Software will
include use as a minimum for third generation, CDMA, second generation mobile
system users and users of legacy systems.
  3.4   Except as otherwise permitted by law or otherwise stated in this Licence
Agreement and provided that the remainder of this Clause 3.4 is complied with by
TCS in a timely fashion, H3G may not in any way adapt, vary, modify, transfer,
reverse assemble, reverse compile or otherwise reverse engineer the Supplied
Software, in whole or in part. Upon request of H3G or any H3G Affiliate TCS
shall provide such information as is necessary to allow such company to develop
software, which is interoperable with such Supplied Software.
  3.5   H3G shall use reasonable endeavours to maintain accurate and up-to-date
records of the number and location of all copies of the Supplied Software.
  3.6   Notwithstanding any statement in this Licence Agreement to the contrary,
H3G may permit use of the Supplied Software (or any part thereof) under the
terms of any agreement between H3G or any of the H3G Affiliates and any agent or
sub-contractor (“Contractor Agreement”) including, without limitation,
consultant programmers, system integrators, system maintainers, outsourcing, or
disaster recovery or other service TCSs (“Authorised Sub-Contractors”). H3G
shall be entitled to grant to such Authorised Sub-Contractors a sub-licence to
use the Supplied Software solely to provide services (whether systems
integration, maintenance, outsourcing, disaster recovery or other support
services) under such Contractor Agreement in respect of the Supplied Software.
Any such sub-licence shall terminate on termination of the Contractor Agreement
(or, if later, on termination of any obligation to provide services consequent
upon termination of such Contractor Agreement)

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      3.7   The parties acknowledge that the costs for Third Party Software were
based on the projections made by TCS in assessing what Third Party Software
would be required in order for the Supplied Software to deliver the
functionality set out in the Functional Specification. Subject to Clause 4.2(i)
of the Services Integration Agreement, in the event that there is a material
change to the amount of Third Party Software required to deliver such
functionality, the parties agree to evaluate the impact on the element of the
Fees that is referable to the Third Party Software and the parties may, if the
impact of the change of Third Party Software is that there is a potential
overall cost saving to H3G in procuring the Location Server System, agree to
adjust the price of the Third Party Software accordingly.
  3.8   [*]
  4.   Warranties and Indemnities
  4.1   TCS undertakes to defend H3G, all H3G Affiliates and its or their
directors, officers and employees from and against any claim or action that the
use or possession of the Supplied Software or any part of the Supplied Software
infringes the Intellectual Property Rights of a third party (“IPR Claim”) and
shall fully indemnify and hold harmless H3G and all H3G Affiliates and its or
their directors, officers and employees from and against any losses, damages,
costs (including legal fees) and expenses incurred by H3G, any H3G Affiliates
and/or its or their directors, officers and employees or awarded by a court of
competent jurisdiction against H3G, any H3G Affiliate and/or its or their
directors, officers and employees, as a result of or in connection with such IPR
Claim. TCS shall be promptly informed by H3G or the relevant H3G Affiliate in
writing and furnished a copy of each communication, notice or other action
relating to the alleged infringement and H3G shall provide TCS with all
reasonable authority, information and assistance (at TCS’s expense) necessary
for TCS to defend or settle such an IPR Claim.
  4.2   The foregoing indemnity shall remain in effect notwithstanding any
termination of this Licence Agreement.
  4.3   If any IPR Claim is made or, in either Party’s reasonable opinion, is
likely to be made against H3G or any H3G Affiliate or its or their directors,
officers or employees, TCS shall, with minimum disruption to H3G, the H3G
Affiliates and their respective Subscribers at its option promptly and at its
own expense either:

      (a)   procure for H3G and the H3G Affiliates the right to continue using
and possessing the Supplied Software; or
  (b)   modify or replace the infringing part of the Supplied Software (without
prejudice to the representations and warranties made as to such Supplied
Software and without diminishing or curtailing any of the required functions

 

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

  or facilities or the performance of the Supplied Software) so as to avoid the
infringement or alleged infringement

      4.4   In the event that H3G or any H3G Affiliate does not believe (acting
reasonably) that TCS has complied with Clause 4.3 in relation to the Supplied
Software modification or replacement Supplied Software provided by TCS pursuant
to Clause 4.3 or the IPR Claim prevents the use by H3G or any H3G Affiliate of
the Supplied Software or any part thereof, H3G may terminate this Licence
Agreement and, without prejudice to its other rights and remedies, receive a
refund of all sums paid under the Licence Agreement and the Services Integration
Agreement (and all agreements ancillary to it) to TCS by H3G or any H3G
Affiliate.
  4.5   TCS’s indemnity obligations hereunder shall not apply to the extent that
the infringement arises out of any modification of the Supplied Software not
made or authorised by TCS or the combination, operation or use of the Supplied
Software with such other programs or data (of which TCS was not aware) if such
infringement was directly caused by the combination, operation or use of the
Supplied Software with other programs or data.
  4.6   TCS warrants that:
  4.6.1   it has the right to enter into this Licence Agreement and to grant H3G
and the H3G Affiliates the licence to use the Supplied Software and
Documentation;
  4.6.2   the Supplied Software will and shall continue to perform in accordance
with the functions and in the manner described in the Functional Specification
and any additional specifications provided for under the Services Integration
Agreement;
  4.6.3   the Supplied Software is Date Compliant;
  4.6.4   the Supplied Software is Currency Compliant;
  4.6.5   the Supplied Software does not contain any Viruses;
  4.6.6   the media on which the Supplied Software is provided will be free from
defects in workmanship and materials during normal use; and
  4.6.7   the Documentation will describe in detail and in a completely
self-contained manner how H3G may access and use the Supplied Software such that
any reader of the Documentation can access, use and maintain all of the
functionality of the Supplied Software without the need for further instruction.
  4.7   If H3G or an H3G Affiliate notifies TCS in writing of an Error in the
Supplied Software or Documentation, TCS shall, at its own expense, use its
reasonable efforts to correct the Error. If it is unable to do so, TCS shall
replace the defective Supplied Software or Documentation (as the case may be)
with software or documentation of at least equivalent functionality and
performance that is free of Errors (without prejudice to the other rights and
remedies of H3G or the H3G Affiliate)

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      5.   Payment and Delivery
  5.1   TCS shall invoice H3G for the Fees in accordance with Schedule 2. H3G
shall pay all undisputed invoices within 30 (thirty) days of receipt of each
such invoice. The Fees are exclusive of VAT which where applicable will be paid
subject to receipt of an appropriate VAT invoice. All other taxes shall be for
the sole account of TCS.
  5.2   TCS shall, where applicable, render VAT (or other similar tax) invoices
in accordance with the specific terms of the relevant Work Package (or invoices
compliant with applicable legislation from time to time) in respect of the
Charges together with all necessary substantiating documents required by H3G.
Invoices shall be sent to H3G in accordance with the requirements set out in
Clause 23 of the Services Integration Agreement. In the absence of such invoices
and documentation the Charges shall be inclusive of VAT and all other similar
taxes. If withholding taxes are payable, H3G shall pay such amounts to the
relevant authorities in accordance with the applicable laws, and shall provide
to TCS any and all withholding tax certificates which H3G receives.
  5.3   Invoices shall be sent to H3G in accordance with the requirements set
out in Clause 13 in relation to notices.
  5.4   Upon signature of this Licence Agreement, or as H3G notifies TCS that it
requires further licences as provided for within Schedule 2 (Fees), TCS shall
deliver the Supplied Software and Documentation to H3G or to an H3G Affiliate
(at the location requested by H3G).
  6.   Deposit of and access to Source Code; Maintenance and Support
  6.1   TCS will deposit the source code of any software to be provided by TCS
under this Licence Agreement and any Documentation reasonably necessary for the
purpose of the proper day to day operation and maintenance of such software
(“Supporting Documentation”) in escrow and shall keep such source code and
Supporting Documentation up to date in accordance with an escrow agreement with
NCC Escrow International Limited in the form set out in Schedule 6. The Parties
shall upon the entering into of this Licence Agreement or as soon as reasonably
practicable thereafter enter into such escrow agreement with NCC Escrow
International Limited. The Escrow Agreement shall, in any event, permit H3G and
its Affiliates to have access to the source code of such software in the
following circumstances and as set out in the escrow agreement at Schedule 6:

      6.1.1   if any of the events described in Clause 8.3 of this Licence
Agreement occurs or, in H3G’s opinion, is reasonably likely to occur in relation
to TCS; or
  6.1.2   in the event of a material breach by TCS of its obligations under this
Licence Agreement, the Maintenance and Support Services Agreement, the Services
Integration Agreement or any Global Work Package agreed under the Services
Integration Agreement or the termination of any of the same on account of TCS’s
default; or

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      6.1.3   if TCS or any other third person ceases to provide support and
maintenance services in respect of the Supplied Software; or
  6.1.4   if TCS’s unrestricted cash balance falls below [*];
  6.1.5   if a Force Majeure event as defined under the Maintenance and Support
Agreement prevents TCS from maintaining or supporting the Supplied Software;
  6.1.6   if an Event of Force Majeure entitles H3G to terminate this Agreement;
or
  6.1.7   if TCS fails to enter into the Maintenance and Support Services
Agreement when requested to do so by H3G.

      6.2   Upon entering into this Licence Agreement and in any event prior to
31st January 2002 the parties shall enter into the Maintenance and Support
Services Agreement for maintenance and support of the Supplied Software.
  7.   Committed Licence Revenue/Subscriber Calculations
  7.1   The parties have agreed that, subject to termination prior to the expiry
of two years from Commercial Production, the Fees paid to TCS under this Licence
Agreement shall at least equal the Committed Licence Revenue.
  7.2   TCS shall within 5 days of the Commencement Date (“Initial Payment
Date”) invoice H3G for the Initial Licence Fee. After payment of the Initial
Licence Fee, H3G shall subject to earlier termination prior to the expiry of
three years after Commercial Production and subject to Clause 7.6, pay TCS [*]
more payments of the Committed Licence Revenue Tranche, each payment being due
on a quarterly basis with the first Committed Licence Revenue Tranche to be
invoiced on Commercial Production.
  7.3   In consideration for the Committed Licence Revenue, H3G are licensed to
use the Supplied Software for [*] Subscribers (the “Committed Subscriber
Level”). In the event that, as a result of the audit set out in Clause 7.4,
H3G’s Subscriber levels exceed the Committed Subscriber Level prior to payment
of 100 percent of the Committed Licence Revenue, H3G shall pay the balance
remaining of the Committed Licence Revenue and then shall continue to pay for
additional Subscribers in accordance with the Per Subscriber Charge.
  7.4   H3G shall, on an annual basis, conduct an annual audit of the number of
third-generation Subscribers who have generated revenue for an H3G Licensed
Affiliate in the ninety calendar days prior to the conduct of the audit (the
“Report”). H3G shall provide TCS with an independent auditor’s certificate that
verifies the number of Subscribers set out in the Report.
  7.5   On production of the Report, H3G shall calculate the Fees payable to TCS
by multiplying the number of Subscribers in excess of the Committed Subscriber
Level

 

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

  (as defined in Clause 7.5) by the Per Subscriber Charge (after deducting any
payments previously made in relation to those Subscribers).

Annual adjustment of the timing payments

      7.6   The parties have agreed that, until the Committed Subscriber Level
has been achieved, the following process shall be applied to adjust the timing
of the payments of the Committed Licence Revenue (“Tranche Timing of Payment
Adjustment Process”):-

      7.6.1   within 30 days of production of the Report, H3G will calculate
whether they have exceeded the Notional Committed Subscriber Number.
  7.6.2   In the event that H3G have exceeded the Notional Committed Subscriber
Number, H3G agrees to pay TCS the difference between the payments they would
have otherwise have made if the Notional Per Subscriber Charges had been applied
for the relevant period and the amount of the Committed Licence Revenue that has
been paid to date. This one-off adjusted payment shall be termed the (“One-off
Adjusted Payment”).
  7.6.3   As a result of the One-off Adjusted Payment, the amount of each [*]
Committed Licence Revenue Tranche for the following year shall be reduced by a
quarter of the One-off Payment so that the amount of the Committed Licence
Revenue in that year shall not be affected but that part of the Committed
Licence Revenue will be paid earlier. By way of example, if the One-off Adjusted
Payment is [*] each Committed Licence Revenue Tranche for the year following the
Report shall be reduced by [*]. The intention of the Parties is that the overall
quantum of the Fees (including the Committed Licence Revenue) shall not be
affected by the Tranche Timing of Payment Adjustment Process.
 

      8.   Termination
  8.1   Either Party may terminate this Licence Agreement with immediate effect
by giving notice in writing to the other Party if any one or more of the
following events happens:

      (a)   the other Party commits a material breach of any of its obligations
under this Licence Agreement which is incapable of remedy; or
  (b)   the other Party fails to remedy, where capable of remedy, or persists in
any material breach of any of its obligations under this Licence Agreement after
having been required in writing in either case to remedy or desist from such
breach within a period of 30 days

  provided however that no right of TCS to terminate for non-payment of any fees
shall arise other than as provided in Clause 8.2.

     

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      8.2   For the purpose of Clause 8.1, TCS may terminate this Licence
Agreement for non-payment by H3G only by giving at least 60 days’ notice to H3G
where H3G has failed to pay an amount which is:

      (a)   Undisputed, due and payable;
  (b)   in excess of [*];
  (c)   overdue for a period of at least 30 days; and
  (d)   one for which a demand has been made by TCS in writing to H3G, provided
that the demand clearly states that the amount has been overdue for a period of
30 days and states TCS’s intention to terminate this Licence Agreement at the
end of the 60 day period following service of the demand if the demand is not
met.

      8.3   H3G may terminate this Licence Agreement with immediate effect by
giving notice in writing to TCS if any one or more of the following events
happens:

      (a)   TCS proposes a voluntary arrangement within the meaning of Section 1
or Section 253 of the Insolvency Act 1986 or an interim order is made in
relation to TCS under Section 252 of the Insolvency Act 1986 or any other steps
are taken or negotiations commenced by TCS or any of its creditors with a view
to proposing any kind of composition, compromise or arrangement involving the
other party and any of its creditors;
  (b)   TCS is deemed to be unable to pay its debts within the meaning of
Section 123 of the Insolvency Act 1986, or calls a meeting for the purpose of
passing a resolution to wind it up, or such a resolution is passed, or a
resolution is passed by the directors of TCS to seek a winding up or
administration order, or TCS presents, or has presented in relation to it, a
petition for a winding up order or to appoint an administrator, or has an
administrator receiver, or receiver appointed of all or any part of its
business, undertaking, property or assets;
  (c)   a secured lender to TCS takes any steps to obtain possession of the
property on which it has security or otherwise to enforce its security; or
  (d)   TCS suffers or undergoes any procedure analogous to any of those
specified in Clauses 8.3(a) to 8.3(c) inclusive above or any other procedure
available in the country in which TCS is constituted, established or domiciled
against or to an insolvent debtor or available to the creditors of such a
debtor.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      8.4   H3G may, at any time following the payment of the Committed Licence
Revenue, terminate this Licence Agreement with no further payment due from H3G
by giving at least 30 days prior written notice to TCS.
  8.5   The termination of this Licence Agreement shall be without prejudice to
the rights and remedies of either Party which may have accrued up to the date of
termination. In the event of termination for H3G’s breach, H3G shall also have
the right to continue to use the Supplied Software for a period of [*] following
termination of this License Agreement. During this additional [*] period only,
H3G shall, unless the Committed Licence Revenue has been paid, continue to pay
the Committed Licence Revenue Tranches as they become due. In the event that H3G
have paid the Committed Licence Revenue, H3G shall continue to pay the Per
Subscriber Charge.
  8.6   In the event that this Licence Agreement is terminated for TCS’ breach,
H3G’s rights to continue using the Supplied Software shall be unaffected.
  8.7   In the event that an H3G Affiliate commits a material breach of this
Licence Agreement (the “Defaulting Affiliate”), TCS’s rights to terminate this
Licence Agreement pursuant to Clause 8.1 above will only extend to the
Defaulting Affiliate’s rights under this Licence Agreement and in all other
respects H3G’s (and other H3G Affiliates’) rights to continue using the Supplied
Software shall remain unaffected.
  9.   Consequences of termination
  9.1   On termination of this Licence Agreement TCS shall procure that all
documentation and other material including disks and tapes containing
Confidential Information of H3G or any H3G Affiliate shall be returned to H3G or
the relevant H3G Affiliate (as appropriate) forthwith.
  9.2   Subject to Clause 8.5, the terms of Clauses 3, 5, 6, 7 and 10 shall
survive termination of this Agreement. Any other terms of this Agreement which
are either expressed so as to survive (or are capable of surviving) termination
of this Agreement or from their nature or context it is contemplated that they
are to survive termination shall remain in full force and effect notwithstanding
termination.
  10.   Limitation of Liability
  10.1   Nothing in this Licence Agreement shall exclude or limit either Party’s
liability for: (i) the tort of deceit; (ii) death or personal injury caused by
its negligence (as defined in section 1 of the Unfair Contract Terms Act 1977);
(iii) any breach of the obligations implied by section 12 of the Sale of Goods
Act 1979 or section 2 of the Supply of Goods and Services Act 1982; (iv) any
liability which cannot be excluded by law; (v) and, in the case of TCS, the
indemnity set out in Clauses 4.1 to 4.5.
  10.2   Subject to Clause 10.1 and to the extent that the law permits, each
Party’s maximum liability per event shall in no event exceed [*] of the total of
those sums which have been paid and those which are payable by H3G and any and
all H3G Affiliates under this Licence Agreement, the Services Integration
Agreement and the Maintenance and Support Services Agreement (and all agreements
ancillary to it), or [*] whichever is the greater. For the purposes of
calculating the total sums payable under the

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

          Maintenance and Support Services Agreement and agreements ancillary to
it the minimum figure shall assume that maintenance and support is provided for
a period of 4 years. This calculation shall be in pounds sterling and any
conversion from any other currency shall be made using the London spot closing
mid-point rate for that currency against the pound sterling which is shown in
the edition of the Financial Times for the day on which this calculation is made
or, if no edition is published on that day, in the edition last published before
that day. The calculation shall be made at the time on which the cause of action
first accrues which would otherwise result in liability greater than the
aggregate liability cap provided for by this Clause 10.2.
  10.3   TCS agrees that any and all claims by TCS against H3G or the H3G
Affiliates will be brought by TCS solely against H3G subject always to the
limits on liability above and TCS will not bring any claims directly against any
H3G Affiliate other than to seek an injunction against the relevant H3G
Affiliate where this is permitted under the laws of the relevant jurisdiction.
  11.   Insurance
  11.1   Without limiting its other obligation under the Licence Agreement or
otherwise at law TCS shall effect and maintain at its own expense the following
insurance policies (the “Insurance Policies”):

      11.1.1   Professional Indemnity Insurance in relation to any negligent act
error or omission or any breach of duty in the conduct and execution of
professional activities and duties undertaken by TCS or any person for whom they
are responsible pursuant to this Licence Agreement. This insurance shall be
effected in an amount of not less than [*] per each occurrence for a period from
the Commencement Date until 3 years after the termination of this Licence
Agreement. The excess shall not exceed [*] in respect of any one occurrence or
series of occurrences consequent upon or attributable to one original cause.
This insurance shall not contain a retroactive date later than the date of the
appointment of TCS or the date upon which TCS commenced work whichever is the
earlier; and
  11.1.2   Third Party Insurance covering the legal liability of TCS and H3G and
H3G Affiliates for injury to persons or loss or damage to property arising out
of the execution of the works or the performance of the Licence Agreement. The
policy should contain a “Cross Liability Clause” extended to cover unintentional
breach or infringement or unauthorised use of Intellectual Property Rights and
the amount of such insurance shall not be less than [*] in respect of any one
occurrence.

      11.2   The terms and conditions of the Insurance Policies and the choice
of insurer shall be approved by H3G and such approval shall not be unreasonably
withheld. If TCS shall fail to effect and keep in force the Insurance Policies
or provide copies of the Insurance Policies or premium receipts to H3G, then H3G
may effect and keep in force any such insurance and pay such premiums as may be
necessary for that purpose and recover from TCS whether by way of deduction or
otherwise.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      11.3   If the limit of liability under any of the Insurance Policies is
subject to an annual aggregate, TCS undertakes to reinstate such limit of
liability immediately in the event that such limit is exhausted for any reason.
  11.4   H3G and the H3G Affiliates shall be named as an insured party under the
Insurance Policies and TCS shall procure that each insurer agrees to waive any
rights of subrogation against H3G and the H3G Affiliates.
  11.5   TCS shall procure that the Insurance Policies contain a worldwide
jurisdiction clause.
  12.   Dispute Resolution/Compliance
  12.1   It is the intention of the parties to settle amicably all disagreements
and differences of opinion on matters of procedure and management arising out of
this Agreement by conference and negotiations, and that the following procedure
shall be followed prior to the serving of a claim form (as stipulated in this
Agreement) or in relation to any matter of dispute between the parties
concerning matters of procedure and management. In the event that the parties
are unable to resolve any disagreement or difference of opinion arising out of
this Agreement, the parties agree to dispose of the matter thus:
 

      12.1.1   the Project Managers of both parties shall meet at H3G’s
Designated Premises to attempt resolution. Should they not meet and resolve the
matter within two (2) Business Days of the time at which either Party convenes a
meeting to resolve the matter, then
  12.1.2   the matter shall be promptly referred to the Steering Committee to
attempt resolution. Should the Steering Committee not meet and resolve the
matter within two (2) Business Days of the referral under this Clause 12.1.2 ,
then
  12.1.3   the matter promptly shall be referred to the Group IT Director of H3G
and the Chief Executive Officer of TCS for resolution. If the Group IT Director
of H3G and the Chief Executive Officer of TCS are not able to resolve the matter
within two (2) Business Days of the referral under this Clause 12.1.3, then
  12.1.4   the Parties shall consider then and on an ongoing basis whether or
not it would be suitable to refer the matter in dispute to an expert appointed
by the Parties or at any to enter into an alternative dispute resolution
procedure with the assistance of a mediator appointed by the Parties or, in
default of agreement, by the President for the time being of the British
Computer Society.

      12.2   If the parties have not resolved the dispute or referred the matter
as contemplated by Clause 12.1.4 within fifteen (15) Business Days of expiry of
the period set out in Clause 12.1.3, then (subject to the ongoing obligation in
Clause 12.1.4) the dispute resolution process shall be deemed to have been
exhausted in respect of the matter in dispute and such dispute shall be referred
to and finally resolved by arbitration under the International Chamber of
Commerce Rules, which Rules are hereby deemed to be incorporated by reference
into this Clause. The seat, or legal place, of arbitration shall be London,
England. The language to be used in the arbitral proceedings shall

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

          be English. The governing law of the contract shall be the substantive
law of England.
  12.3   TCS shall perform its obligations under this Licence Agreement in a
manner which enables H3G and its Affiliates to comply at all times with all
applicable laws, regulations and rules applicable to its business.
  13.   Notices and Address for service
  13.1   Any notice, consent or the like to be given by either Party to the
other in connection with this Licence Agreement shall be in writing and sent by
special delivery (if to an address in the United Kingdom) or by air mail (if to
an address not in the United Kingdom) to the address of the recipient set out
below or to such other address as shall for the purpose be notified in writing
by the recipient or shall be delivered by hand or by courier or sent by
facsimile transmission to the number set out below. Any change of address by any
Party during the term of this Licence Agreement shall be notified promptly to
the other Party in writing by special delivery or airmail.
  13.2   The initial addresses and fax numbers for the Parties or their
respective agents for the purpose of service of proceedings in England and Wales
and for the purposes of Clause 13.1 are:

(a) TCS

      Address:   275 West Street, Annapolis, MD 21401   Fax no:  
001-410-280-1048   For the attention of:   Legal Department  

(b) H3G

      Address:   L-1728,     7, Rue du Marche aux Herbes,     Luxembourg
  With a copy to:   c/o Hutchison Whampoa Limited     22nd Floor, Hutchison
House     10 Harcourt Road     Central, HONG KONG
  For the attention of:   Company Secretary Fax   +852 2128 1778

      13.3   This Clause 13.3 shall apply in the absence of proof of earlier
receipt. A notice, demand or other communication served by special delivery
shall be deemed duly served on an addressee in the United Kingdom forty-eight
hours (disregarding days which are not Business Days) after posting. A notice,
demand or other communication served by air mail shall be deemed duly served on
an addressee in a country other than the United Kingdom seven Business Days
after posting. A notice,

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

          demand or other communication sent by facsimile transmission shall be
deemed to have been served at the time of transmission (save that if the
transmission occurs after 6.00 p.m. on a Business Day or on a day other than a
Business Day the notice, demand or other communication shall be deemed to have
been served at 8.30 a.m. on the next Business Day following transmission).
  13.4   In proving service of the same it will be sufficient to prove, in the
case of a letter, that such letter was left at or delivered to the correct
address of the party to be served as provided in this Clause or, in the case of
special delivery or air mail, properly addressed to the address of the Party to
be served given in this Clause and placed in the post prepaid and, in the case
of the facsimile transmission, that such facsimile was duly transmitted to the
number of the Party to be served given in this Clause and an electronic
acknowledgment was received. For the purposes of this Clause 13 alone “Business
Day” shall mean any day (other than a Saturday or Sunday) on which the banks are
ordinarily open for business in the City of London.
  13.5   H3G irrevocably appoints Hutchison Whampoa Agents (UK) Limited of 9
Queen Street, Mayfair, London, W1X 7PH as its agent to receive and acknowledge
on its behalf service of any writ, summons, order, judgment or other notice of
legal process in England. If for any reason the agent named above (or its
successor) no longer serves as agent of H3G or for this purpose, H3G shall
promptly appoint a successor agent and notify TCS thereof.
  13.6   TCS irrevocably appoints Salans Secretarial Services Limited as its
registered office from time to time (currently Clements House, 14-18 Gresham
Street, London, EC2V 7NN) quoting reference to RLT/0201111.2 as its agent to
receive and acknowledge on its behalf service of any writ, summons, order,
judgment or other notice of legal process in England. If for any reason the
agent named above (or its successor) no longer serves as agent of TCS for this
purpose, TCS shall promptly appoint a successor agent and notify H3G thereof.
Until H3G receives such notification, it shall be entitled to treat the agent
named above (or its successor) as the agent of the Guarantor for the purposes of
this clause. TCS agrees that any such legal process shall be sufficiently served
on it if delivered to such agent for service at its address for the time being
in England whether or not such agent gives notice thereof to TCS.
  14.   Entire Agreement
      This Licence Agreement together with the Schedules constitutes the entire
agreement between the Parties relating to the subject matter covered and
supersedes any previous agreements, arrangements, undertakings or proposals,
written or oral, between the Parties in relation to such matters.
  15.   Waiver
  15.1   No variation or waiver of any of the terms hereof shall be valid unless
in writing signed by or on behalf of those Parties.

 

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 

      15.2   No relaxation, delay, forbearance or indulgence of either Party in
exercising or enforcing nor any failure by either Party to exercise or enforce
any rights conferred upon it by this Licence Agreement shall be deemed a waiver
of any such right or operate so as to bar the exercise or enforcement thereof at
any time or times thereafter.   16.   Severability       The invalidity or
unenforceability of any provision (or part of a provision) of this Licence
Agreement shall not affect or prejudice the validity or enforceability of the
remainder of this Licence Agreement.   17.   Assignment       Neither Party
shall assign, transfer or otherwise dispose of its rights or obligations under
this Licence Agreement without the prior written consent of the other Party such
consent not to be unreasonably withheld or delayed (except, in the case of H3G,
where such assignment, including partial assignment, is to an H3G Affiliate or
to a any other third party (other than a TCS competitor set out in Schedule 17
to the Services Integration Agreement) who has acquired the whole or a
substantial part of its assets in which case no such consent shall be required)
  18.   Governing law and jurisdiction       The construction, validity and
performance of this Licence Agreement shall be governed by the laws of England
and Wales.

In witness whereof the parties have executed this Licence Agreement on the date
stated above.

          Signed by     ) for and on behalf of     ) HUTCHISON WHAMPOA 3G     )
/s/ IP S.A.R.L     )   Signed by     ) for and on behalf of     )
TELECOMMUNICATION SYSTEMS INC     ) /s/


Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
SUPPLIED SOFTWARE

[*]

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE
FEES SCHEDULE

Section 1 – Minimum Licence Fees

              Date   Invoiced Payment       Commencement Date   [*]    
Commercial Production   [*]     One year after Commercial Production   [*]    
Two years after Commercial Production   [*]


Section 2 – Subscriber-based Revenues

         

--------------------------------------------------------------------------------

Subscriber Numbers   Payment Due

--------------------------------------------------------------------------------

  From   To    

--------------------------------------------------------------------------------

        Minimum Licence Fees (as [*]   [*]   set out in Section 1 above)

--------------------------------------------------------------------------------

[*]   [*]   [*] per Subscriber

--------------------------------------------------------------------------------

[*]   [*]   [*] per Subscriber

--------------------------------------------------------------------------------

[*]   [*]   [*] per Subscriber

--------------------------------------------------------------------------------

[*]   [*]   [*] per Subscriber

--------------------------------------------------------------------------------


Section 3 – Third Party Software Fees to be paid per Data Centre Installation

         

--------------------------------------------------------------------------------

Subscriber Numbers   Fees Payable

--------------------------------------------------------------------------------

  From   To    

--------------------------------------------------------------------------------

[*]   [*]   [*]

--------------------------------------------------------------------------------

[*]   [*]   [*]

--------------------------------------------------------------------------------

[*]   [*]   [*]

--------------------------------------------------------------------------------

[*]   [*]   [*]

--------------------------------------------------------------------------------


Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Section 4 – Third party Software Fees to be paid per Test Installation

     

--------------------------------------------------------------------------------

Fees Payable per Test Installation   [*]

--------------------------------------------------------------------------------


Section 5 – Calculations to be used for adjustment of timing of payment of
Minimum Licence Fees

     

--------------------------------------------------------------------------------

Time   Notional Committed Subscriber Number

--------------------------------------------------------------------------------

One year after the Commencement Date   [*]

--------------------------------------------------------------------------------

One Year after Commercial Production   [*]

--------------------------------------------------------------------------------

Two Years after Commercial Production   [*]

--------------------------------------------------------------------------------

Three Years after Commercial Production   [*]

--------------------------------------------------------------------------------


NOTIONAL PER SUBSCRIBER CHARGES

         

--------------------------------------------------------------------------------

Subscriber Members   Notional Price Per Subscriber

--------------------------------------------------------------------------------

  From   To    

--------------------------------------------------------------------------------

[*]   [*]   [*]

--------------------------------------------------------------------------------

[*]   [*]   [*]

--------------------------------------------------------------------------------

[*]   [*]   [*]

--------------------------------------------------------------------------------


Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE
H3G AFFILIATES

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE

Acceptance Testing Procedures


TCS shall develop an Acceptance Tests Plan which shall cover a comprehensive set
of tests for the purpose of ensuring that the Location Server System and other
Services conform to the Functional Specification and any service levels. The
Acceptance Tests Plan shall, as a minimum, include the following:-



•   Details of the Acceptance Tests to be conducted by H3G;   •   Details of
what is to be tested, the relevant criteria against which the Supplied Software
and all other Deliverables, including the Location Server System, will be tested
and a detailed timetable for the performance of such Acceptance Tests;   •  
Acceptance Criteria which, as a minimum, ensure the following:-



  •   The Supplied Software and the other Deliverables, including the Location
Server System, deliver the agreed functionality;     •   Existing functionality
is not affected by the new service;     •   The Supplied Software and the other
Deliverables, including the Location Server System, work in H3G’s Environment as
required under this Agreement and any Work Package;     •   The components of
the Location Server System and the other Deliverables integrate/interface with
each other and integrate/interface with and will have no adverse effect on other
systems installed in or services interfacing with H3G’s Environment including,
without limitation, any systems or services provided by other H3G Service
Providers;     •   The Supplied Software and the other Deliverables, including
the Location Server System, perform within prescribed tolerances;     •   Any
installation/required operating instructions are complete, accurate and usable;
    •   Unless otherwise agreed in writing by the H3G Project Manager, the
Supplied Software and other Deliverables can be managed and supported by
existing service management tools and systems.

The Acceptance Tests Plan shall require the agreement of H3G before being
finalised for these purposes.



•   Testing shall, unless otherwise agreed in writing by the H3G Project
Manager, comprise the following:-



  •   Unit testing     •   Functional testing     •   Integration/Interface
testing     •   Security testing     •   Performance testing     •  
Volume/Stress testing     •   Reliability, recovery and contingency testing

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE

Charges Schedule

Section 1 – Services Integration Agreement

         

--------------------------------------------------------------------------------

Data Centre Installation   Test Installation   Pre-Production Installation Fixed
Fee (£)   Fixed Fee (£)   Fixed Fee (£)

--------------------------------------------------------------------------------

[*]   [*]   [*]

--------------------------------------------------------------------------------


NETWORK CHANGE FEE



1.   Change of Core Network              [*] (one-off fee)

TRAINING FEES

     

--------------------------------------------------------------------------------

Type of Training   Fees Payable

--------------------------------------------------------------------------------

1. Initial Training Services (Deployment into a Data Centre)   [*] per Class

--------------------------------------------------------------------------------

2. Customised Training Services   [*] per Class

--------------------------------------------------------------------------------


AGREED RATE – LOCAL WORK PACKAGES



1.   [*] per day

Section 2 – Licence Agreement

MINIMUM LICENCE FEES

     

--------------------------------------------------------------------------------

Date   Total Payment

--------------------------------------------------------------------------------

1. Commencement Date   [*]

--------------------------------------------------------------------------------

2. Commercial Production until one year after Commercial Production   [*]

--------------------------------------------------------------------------------

3. One year after Commercial Production until two years after Commercial
Production   [*]

--------------------------------------------------------------------------------

4. Two years after Commercial Production until three years after Commercial
Production   [*]

--------------------------------------------------------------------------------


Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SUBSCRIBER BASED REVENUES

         

--------------------------------------------------------------------------------

Subscriber Numbers   Payment Due

--------------------------------------------------------------------------------

  From   To    

--------------------------------------------------------------------------------

[*]   [*]   Minimum Licence Fees (as set out in table above)

--------------------------------------------------------------------------------

[*]   [*]   [*] per Subscriber

--------------------------------------------------------------------------------

[*]   [*]   [*] per Subscriber

--------------------------------------------------------------------------------

[*]   [*]   [*] per Subscriber

--------------------------------------------------------------------------------

[*]   [*]   [*] per Subscriber

--------------------------------------------------------------------------------


THIRD PARTY SOFTWARE FEES



1.   Per Data Centre Installation (or Pre-Production Installation)

             

--------------------------------------------------------------------------------

Subscriber Numbers (per Data Centre or Pre-Production   Maximum Fees Payable    
    Installation)      

--------------------------------------------------------------------------------

    From       To    

--------------------------------------------------------------------------------

[*]       [*]   [*]

--------------------------------------------------------------------------------

[*]       [*]   [*]

--------------------------------------------------------------------------------

[*]       [*]   [*]

--------------------------------------------------------------------------------

[*]       [*]   [*]

--------------------------------------------------------------------------------


 

H3G Affiliates may elect for a Pre-Production Installation followed by a Data
Centre Installation, but will only pay once for the relevant Third Party
Software

NB: The maximum fees payable above relate to TCS’ commitment to H3G as set out
in Clause 4.2 that H3G will, provided the Subscribers per Data Centre
Installation (or Pre-Production Installation) do not exceed the figures in the
table above, not need to purchase any additional Third Party Software.

The Third Party Software is not licensed on a [*] basis (although payment is
calculated on this basis).

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2.     Per Test Installation

     

--------------------------------------------------------------------------------

Fees Payable   [*]

--------------------------------------------------------------------------------


Section 3 – Maintenance and Support Services Agreement

ANNUAL SUPPORT FEES



1.   [*] per cent of Fees (as defined in the Licence Agreement).

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE

Maintenance And Support Services Agreement

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



DATED as of 31st January 2002

(1) HUTCHISON WHAMPOA 3G IP SARL

AND

(2) TELECOMMUNICATION SYSTEMS INC.



--------------------------------------------------------------------------------



MAINTENANCE AND SUPPORT SERVICES AGREEMENT



--------------------------------------------------------------------------------



Baker & McKenzie
100 New Bridge Street
London EC4V 6JA

Tel: 0207 919 1000
Fax: 0207 919 1999
Ref: HRS/PLG

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made the                      day of                     
January 2002

BETWEEN:

      (1)   HUTCHISON WHAMPOA 3G IP S.A.R.L. a company incorporated under
Luxembourg law whose registered office is at L-1728 Luxembourg,7, rue du Marche
aux Herbes , Luxembourg (“H3G”); and   (2)   TELECOMMUNICATION SYSTEMS INC a
Maryland corporation having its principal place of business at 275 West Street,
Annapolis, Maryland, 21401 (“TCS”); each a “Party”, together referred to as the
“Parties”

WHEREAS:

      (A)   Hutchison 3G UK Limited issued a Request for Quotation (“Initial
RFQ”) entitled “Request for Quotation for Location Services (LCS) System” dated
17 August 2001 and a further Request for Quotation entitled “H3G Technical and
Functional Requirements for the Location Server XLP” and dated October 18, 2001
(“Second RFQ”) for the design, development, integration, implementation and
support for the Location Server System (as such term is defined in Clause 1.1 of
the Services Integration Agreement) (the Initial RFQ and the Second RFQ being
together the “RFQ” and is set out in Schedule 6 to the Services Integration
Agreement)   (B)   In response to the RFQ, TCS issued a Response to RFQ dated
25th October 2001 (“Response") which is attached to the Services Integration
Agreement as Schedule 7.   (C)   H3G and TCS have produced statements of the
required functionality for the Supplied Software, which is set out in
Schedule 15 to the Services Integration Agreement (“Functional Specification”)  
(D)   H3G and TCS have entered into a Licence Agreement whereby TCS has agreed
to licence the Supplied Software to H3G and H3G Affiliates.   (E)   In reliance
on the statements made by TCS in the Response and in reliance on TCS’s skill,
knowledge and experience, including but not limited to the experience and track
record of TCS in the IT, computing and software industries H3G has decided to
request TCS to provide maintenance and support services in relation to the
Supplied Software, following implementation, on the terms and conditions
contained in this Agreement.

IT IS AGREED AS FOLLOWS:-

      1.   Interpretation   1.1   In this Agreement the following words and
expression shall have the following meanings except where the context otherwise
requires:-

        “Availability” means the availability of the Supplied Software for the
Service Period calculated by using the following

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

  formula:-

  (Total Service Hours – Supplied Software Unavailability) x 100

--------------------------------------------------------------------------------

Total Service Hours

      “Business Day”   means any day (other than a Saturday or Sunday) on which
the banks are ordinarily open for business in the City of London;   “Charges”  
means the fees payable for the Support Services as set out in Schedule 3;  
“Committed Licence Revenue”   has the meaning gives to it in the Licence
Agreement;   “H3G Central Maintenance Team”   means the team of H3G staff whose
purpose is to provide a central point within H3G for the monitoring and
maintaining of the Supplied Software including, without limitation, the testing
of Modifications prior to submission to the H3G Affiliates;   “H3G Licensed
Affiliate”   means the Initial H3G Affiliates and any H3G Affiliates who have
formally opted to implement the Supplied Software pursuant to the procedure set
out in Clause 2 to the Services Integration Agreement;   “H3G Premises”   means
any premises owned or leased by H3G on or to which TCS are providing Support
Services;   “Help Desk”   means the help desk facility provided by TCS for use
by H3G as set out in Schedule 2;   “Incident”   means a fault in the Supplied
Software;   “Individual Instance”   means, in relation to a Critical Software
Fault, any individual occurrence of such Critical Software Fault such that a
recurrence of the same Critical Software Fault within a twenty-four hour period
shall only constitute one Individual Instance;   “Initial H3G Affiliates”   has
the meaning given to it in the Licence Agreement;   “Licence Agreement”   means
the agreement of the same name executed by the parties on the date hereof;  
“Licence Fees”   means the fees payable in respect of the Supplied Software as
set out in Schedule 2 to the Licence Agreement;

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      “Maintenance Release”   means any Modification to the Supplied Software
that is not a New Version that may be either necessary or mandatory for
maintenance purposes including, without limitation, a documented patch,
“work-around” or other temporary fix;   “Maintenance Services”   means the
provision of Maintenance Releases and New Versions to the Supplied Software;  
“Modification”   means any change or amendment to the Supplied Software
including, without limitation, any Maintenance Release or New Version together
with any accompanying documentation;   “New Version”   means the updating of the
licensed Supplied Software with versions that contain Software Fault fixes
and/or functional changes;   “Repetitive Critical Software Fault”   means a
Critical Software Fault that occurs on four Individual Instances in a rolling
three-month period on the H3G network in a particular Territory;   “Scheduled
Downtime”   means any period during which the Supplied Software will be
Unavailable due to scheduled maintenance work that is agreed by the Parties at
least 14 calendar days in advance;   “Service Hours”   means twenty-four hours
per day, seven days a week;   “Service Period”   Means three calendar months;  
“Services Integration Agreement”   means the agreement of the same name executed
by the parties on the date hereof;   “Services Manager”   means the relevant
persons (or their successors) set out in Schedule 1;   “Severity Classification”
  means the classification of Software Faults in accordance with Schedule 2;  
“Signature Date”   means the date this Agreement has been signed by both
parties;   “Single Site Redundancy Issue”   means a problem or issue that is not
due to the Location Server System but which causes the Supplied Software to
become Unavailable in a Territory due to the lack of redundancy in that
Territory (including loss of power, loss of connectivity to third-party systems
(excluding the Recommended Platform));

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      “Software Fault”   means any incorrect functioning of the Supplied
Software which results in the failure of the Supplied Software to operate
substantially in accordance with the standards set out in the Functional
Specification or any applicable specification agreed between the parties;  
“Software Fault Services”   Means the provision of remedies and workarounds for
(including fixes and patches for) Software Faults in relation to the Supplied
Software together with the provision of the Helpdesk;   “Supplied Software
Unavailability”   Means the period of time in the Service Period during which
the Supplied Software was Unavailable;   “Support Services”   means the
Maintenance Services and Software Fault Services to be carried out by TCS as set
out in Clause 3 and Schedule 2 of this Agreement;   “Support Service Standards”
  means those standards of performance to be achieved by TCS in performing the
Support Services as set out in Schedule 2;   “TCS Service Centre”   means any of
those locations listed in Schedule 4 of this Agreement;   “TCS Supported
Platform”   means the platforms on which the Supplied Software is supported by
TCS (whether at present or in the future) including, without limit, the
platforms (and any successor versions thereof) listed in Schedule 5;  
“Technical Contact”   Means, in the case of TCS, a contact who will be
responsible for the supervision of technical engineers within the relevant
Territory;   “Territory”   has the meaning given to it in the Licence Agreement;
  “Top-up Local Support Agreement”   means an agreement between an H3G Affiliate
and TCS for the provision of support and maintenance services not included
within the scope of the Support Services or where the H3G Affiliate requires
service levels in excess of the Support Service Standards;   “Total Hours”  
means the number of hours in each Service Period, totalled over the Service
Period less any planned downtime;

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      “Unavailable”   means that the Supplied Software (or any part thereof) is
not available to be used in the relevant Territory in the manner in which such
Supplied Software was designed and intended to be used as set out in the RFQ and
the Functional Specification.

      1.2   Words importing the singular shall include the plural and vice
versa; words denoting persons shall include bodies corporate and unincorporated
association of persons and vice versa.   1.3   References to Clauses and
Schedules are, unless otherwise stated, references to the clause of and
schedules to this Agreement.   1.4   Reference to any statute or statutory
provision is, except where stated otherwise, to a United Kingdom statute or
statutory provision. Such reference includes any consolidation or re-enactment,
modification or replacement of the same, any statute or statutory provision of
which it is a consolidation, re-enactment, modification or replacement and any
subordinate legislation in force under any of the same from time to time.   1.5
  Except where otherwise stated, capitalised terms have the meaning ascribed to
them in the Services Integration Agreement.   1.6   Clauses 1.1 to 1.5 apply
unless the contrary intention appears.   1.7   The headings in this Agreement do
not affect its interpretation.   1.8   The Schedules to this Agreement form part
of it.   1.9   In the event of any conflict or ambiguity, the order of
precedence for this Agreement and the documents attached to or referred to shall
be, in descending order, as follows:

      (i)   the Services Integration Agreement; (ii)   the Licence Agreement;
(iii)   this Agreement; (iv)   the Schedules to this Agreement;

      2   Beneficiaries of the Agreement/Scope   2.1   H3G Affiliates are
intended beneficiaries of this Agreement and may enforce the terms of this
Agreement under the terms of the Contracts (Rights of Third Parties) Act 1999.
However the parties to this Agreement may rescind, vary, amend or terminate this
Agreement without the consent of any H3G Affiliate, notwithstanding that an H3G
Affiliate has relied on, or indicated assent to, any term of this Agreement.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      2.2   TCS acknowledges that it shall be liable for not just the losses,
damages and expenses (arising in contract, tort or otherwise) suffered or
incurred by H3G but also for any such losses, damages and expenses suffered or
incurred by any H3G Affiliate;   2.3   Except as provided in Clauses 2.1 and
2.2, a person who is not a party to this Agreement has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement but this does not affect any right or remedy which exists or is
available apart from that Act.   2.4   If, notwithstanding the provisions of
Clauses 2.1 and 2.2, any H3G Affiliate cannot for any reason recover its losses
against TCS or finds itself in a less advantageous position under the Contracts
(Rights of Third Parties) Act 1999 than it would have been had it been a party
to the Agreement, then the provisions of Clause 2.1 (to the extent that they
refer to the relevant Affiliate) shall be varied so as to read:       “H3G
declares itself trustee of the obligations, covenants and indemnities given in
this Agreement by TCS insofar as they are expressed to be for the benefit of the
H3G Affiliates and holds the said obligations, covenants and indemnities upon
trust for the absolute benefit of the H3G Affiliates and TCS hereby covenants
with H3G to perform each of the said obligations, covenants and indemnities.”  
2.5   TCS acknowledges that any obligation of H3G may be validly discharged by
any H3G Affiliate and any rights of H3G may be exercised by any H3G Affiliate
(irrespective of the fact that the relevant term only refers to the parties or
the contracting entities).   2.6   In the event of divestment or partial
divestment of a Divested Business Unit, if H3G so requests the parties hereby
undertake to enter into a novation agreement with the Divested Business Unit in
the form agreed in Schedule 5 of the Licence Agreement.   3   Supply of Support
Services   3.1   In consideration of H3G paying to TCS the Charges in accordance
with Clause 8 and as specified in Schedule 3 of this Agreement, TCS shall, in
relation to the version (or versions) of the Supplied Software that H3G are
operating, provide the Support Services during the Service Hours to H3G from the
Start Date in accordance with the terms of this Agreement.   3.2   TCS shall
perform the Support Services in accordance with the Service Levels set out in
Schedule 2.   3.3   The Parties’ Services Managers shall meet within a
reasonable time of either party’s Services Manager requesting a meeting but,
unless both parties consent, not more than once in every Service Period to
discuss TCS’ performance against the Service Levels, TCS’ road-map for improving
the Supplied Software (including technology refresh plans) and to solicit H3G’s
views on these matters.   3.4   In the event that an H3G Affiliate wishes to
obtain service levels that exceed the Support Service Standards or receive
services not currently included in the provision of Support Services, then TCS
and the relevant H3G Affiliate shall negotiate in good faith to agree a Top-up
Local Support Agreement.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      3.5   TCS shall, at H3G’s request, demonstrate to H3G that it is able to
provide remote and on-site Support Services in a country for which an Initial
H3G Affiliate (included within the list of Initial H3G Affiliates in Schedule 4
of the Licence Agreement) is established and, in the event that further H3G
Affiliates wish to enjoy the benefit of the Licence Agreement (and this
Agreement), in the countries in which such further H3G Affiliate(s) is
established.   3.6   For the purposes of Clause 3.3, TCS may demonstrate its
ability to supply on-site Support Services in a country by using either its own
personnel or personnel of a third party where contractual arrangements have been
made with a third party service provider provided that TCS shall remain at all
times directly responsible to H3G for the performance of such third party
service provider’s duties under this Agreement. TCS hereby acknowledges that TCS
shall be entirely responsible for the performance, acts and omissions of any TCS
sub-contractor in relation to the supply of Support Services and that H3G shall
be entitled to treat such sub-contractors as being TCS’s staff in every respect.
  3.7   To the extent required to resolve a Critical or Major Software Fault,
TCS shall provide on-site Support Services forthwith on request by H3G to
resolve a Software Fault including, without limitation, any Critical or Major
Software Fault which remains outstanding after the time set out in Schedule 2
for service restoration.   3.8   TCS shall ensure that its employees, agents and
sub-contractors shall, when working on H3G’s Premises, conform to H3G’s
published working terms and conditions and comply with H3G’s published
regulations and codes of conduct (as the same may change from time to time)
including, without limitation, H3G’s regulations as to health and safety and
physical and logical security. Any such changes shall be provided to TCS prior
to becoming effective. Any access by either party, their employees, auditors and
agents to any premises, equipment or data owned or leased or licensed to the
other shall be subject to the other’s published security and safety regulations.
  3.9   If H3G reasonably believes that any employee, agent or sub-contractor of
TCS or any employee of any agent or sub-contractor of TCS, should be removed
either from any further provision of the Support Services or from the H3G
Premises on which he is located, it may give prior notice to TCS accordingly.
The parties shall attempt to negotiate a solution to the problem but in default
of agreement to the contrary within two (2) Business Days of H3G’s first raising
the matter, the employee, agent or sub-contractor shall be removed from the
Support Services or H3G Premises (as the case may be).   3.10   TCS shall
provide quarterly reports broken down by Territory on Software Fault logs, in
order to advise H3G of the resolution times achieved in relation to the Supplied
Software status as set out in the reporting obligations in Schedule 2. H3G will
also measure the resolution times achieved in relation to the Supplied Software
and any differences between the results measured by H3G and those reported by
TCS shall be resolved in accordance with the dispute resolution procedure set
out in Clause 18 of the Services Integration Agreement.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      3.11   TCS shall, for the duration of this Agreement, when such
information is available for public announcement, inform H3G of any completed
New Releases, any New Versions or any law or regulation proposed or in force
that requires an update to the Supplied Software.   3.12   Modifications of the
Supplied Software shall be provided as part of the Charges of TCS to H3G from
time to time during the currency of this Agreement.   3.13   TCS shall deliver
Modifications of the Supplied Software for the correction of known Software
Faults to the H3G Central Maintenance Team or a H3G Affiliate as set out in
Schedule 2, and shall include New Versions and Maintenance Releases to the
Supplied Software which are not licensed separately by TCS.   3.14   TCS shall
provide H3G with a UK free phone number for the purpose of making support calls
under this Agreement. The costs of establishing and maintaining such UK free
phone number shall be for TCS’ account.   3.15   TCS shall, prior to the date of
Commercial Production, appoint a Technical Contact located within mainland
Europe and shall ensure that such Technical Contact together with the requisite
support staff (wherever located) are able to support the Location Server System
for H3G’s Affiliates established within Europe. TCS shall inform H3G which
person will constitute the TCS Service Manager in each territory in which an H3G
Affiliate is established.   3.16   Modifications once incorporated into the
Supplied Software shall be deemed to be a part thereof.   3.17   For each
country in which Support Services are supplied, TCS shall designate a Services
Manager who will have the primary responsibility for interfacing with H3G and
also for keeping TCS’s organization and personnel informed about decisions
regarding the Support Services. For the avoidance of doubt, the foregoing does
not require TCS to locate a Service Manager in each Territory.   3.18   TCS
shall have no obligation to support problems caused by the negligent use of the
Supplied Software by H3G or an H3G Affiliate or for any element of the Supplied
Software that is not installed on an TCS Supported Platform.   3.19  
Notwithstanding H3G’s rights to terminate this Agreement for convenience
pursuant to Clause 10.1, the Charges for the Support Services shall remain
constant for the period of three years from the Commencement Date.   3.20   TCS
will supply English-language versions of the relevant Documentation, and the
parties agree that all communications relating to the Support Services shall be
conducted in English   4   Warranties and Indemnities   4.1   TCS warrants that
in providing the Support Services:

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      4.1.1   Its has the right to enter into this Agreement and to grant H3G
and the H3G Affiliates the licence to use the Modifications under the terms of
the Licence Agreement;   4.1.2   the Modifications will, on their supply to H3G,
be Date Compliant;   4.1.3   the Modifications will, on their supply to H3G, be
Euro Compliant;   4.1.4   the Modifications will, on their supply to H3G, not
contain any Viruses;   4.1.5   The media on which the Modifications will be
provided free from defects in workmanship and materials during normal use; and  
4.1.6   the Documentation will describe in detail and in a completely
self-contained manner how H3G may access and use the Documentation such that
correctly trained any reader of the Documentation can access, use and maintain
all of the functionality of the Modifications without the need for further
instruction.   4.2   If H3G or a H3G Affiliate notifies TCS in writing of an
error in the Supplied Software or of any degradation in the performance of any
Supplied Software, TCS warrants that it shall, at its expense, use its
reasonable efforts to correct the error in accordance with the time-scales set
out in Schedule 2 or, if it is unable to do so, replace the defective Supplied
Software (without prejudice to the other rights and remedies of H3G or the H3G
Affiliate).   4.3   TCS hereby represents and warrants to H3G that:   4.3.1  
the Supplied Software shall continue to function in accordance with the
standards set out in the Documentation or any applicable standards agreed by the
parties in writing;   4.3.2   any personnel engaged or employed by TCS in the
provision of the Support Services shall be appropriately qualified for such work
and prior to commencing such work on the Support Service shall have been trained
by TCS specifically for work on the Supplied Software at no charge to H3G; and  
4.3.3   at the date of this Agreement TCS has obtained and will maintain for the
duration of this Agreement all permissions, consents and licences necessary to
perform the Support Services.   4.4   TCS warrants that, in performing its
obligations under the terms of this Agreement, it shall:   4.4.1   use all
reasonable skill and care;   4.4.2   ensure that any TCS personnel engaged in
the supply of the Support Services devotes enough time, attention, skill and
ability to the provision of the Support Services for TCS to meet the service
levels in Schedule 2.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      5   Compliance

Each party shall comply with all applicable laws, regulations and rules relevant
to its performance of this Agreement.

      6   H3G’s Responsibilities   6.1   H3G shall cooperate with TCS and assist
TCS to provide the Support Services in the following ways:   6.1.1   H3G shall
provide adequately trained personnel to work with TCS who have access to the
appropriate TCS technical documentation and have access to and are able to
operate the Supplied Software.   6.1.2   At the time of any call reporting an
Incident that is likely to require access to the Supplied Software, H3G shall
provide a secure access link (in accordance with Schedule 2) to the system for
TCS use. The link must allow the transfer of data between the supporting machine
and supported machine and the exporting of such protocols as are necessary for
TCS to run screens from TCS’s system to the subject system and vice versa.
Security arrangements (in order to give TCS access to the system being serviced)
must be mutually agreed to before becoming effective.   6.1.3   At the time of
any call reporting an Incident, H3G will provide all reasonably requested
information (including, by way of example, system log files, configuration files
etc) and, to the extent it is practical to do so, a reproducible instance of the
Incident.   6.1.4   For each country in which Support Services are supplied, H3G
shall designate a project manager who will have the primary responsibility for
interfacing with TCS and also for keeping H3G’s organization and personnel
informed about decisions regarding the Support Services. For the avoidance of
doubt, the foregoing does not require H3G to maintain an employee in such
country.   6.1.5   Provide TCS with written notice of any changes made to the
individual components of, or the configuration environment of the Location
Server System.   6.1.6   Prior to reporting any Software Fault, undertake
preliminary trouble-shooting to ascertain with reasonable certainty that the
Software Fault relates to the Supplied Software.   7   Rights in Support
Services Materials   7.1   Title to, ownership of and all Intellectual Property
Rights in ideas, concepts, know-how or techniques, software and documentation
developed or utilised by TCS in providing the Support Services to H3G shall be
and remain with [*] unless otherwise agreed between TCS and H3G in writing.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      8   Payment   8.1   Subject to Clause 8.2, H3G shall pay TCS the Charges
in accordance with Schedule 3.   8.2   All amounts payable under this Agreement
shall be exclusive of value added taxes which (if any) shall be paid by the
paying party at the rate and in the manner for the time being prescribed by law.
  8.3   Subject to Clause 8.4, if TCS spends more than 10 man days investigating
non-TCS Faults (as defined below) in any Service Period, TCS reserves the right
to charge H3G at the Agreed Rate for the time and materials costs of
investigating and fixing Software Faults which are entirely unconnected with the
Supplied Software or the Location Server System (“Non-TCS Faults”).   8.4   TCS
will provide H3G with prior written notice of its intention to invoke the right
to charge sums additional to the Charges for investigating and fixing Non-TCS
Faults. TCS will provide time sheets and, where relevant, receipts for all such
charges.   8.5   TCS reserves the right to charge interest on overdue payments
at the sum of [*] from the date payment was due until payment is made unless H3G
notifies TCS in advance that any portion of the invoice is disputed.   8.6   TCS
shall, where applicable, render VAT (or other similar tax) invoices in
accordance with the specific terms of the relevant Work Package (or invoices
compliant with applicable legislation from time to time) in respect of the
Charges together with all necessary substantiating documents required by H3G.
Invoices shall be sent to H3G in accordance with the requirements set out in
Clause 23 of the Services Integration Agreement. In the absence of such invoices
and documentation the Charges shall be inclusive of VAT and all other similar
taxes. If withholding taxes are payable, H3G shall, provided that TCS are able
to reclaim such withholding tax, withhold such sums from payments due to TCS and
pay such amounts to the relevant authorities in accordance with the applicable
laws, and shall provide to TCS any and all withholding tax certificates which
H3G receives. In the event that TCS are not able to reclaim such withholding
tax, H3G shall pay to TCS such increased sum as is required to ensure that TCS
receives the same gross payment it would have received had such withholding
taxes not been payable.   9   Term       Subject to Clause 10, this Agreement
shall be for an initial period of one (1) year from the date hereof and shall
continue thereafter to be renewed on an annual basis until terminated by H3G
giving TCS ninety (90) days’ written notice of H3G’s wish to terminate.   10  
Termination   10.1   H3G’s right to terminate this Agreement on notice.

Note: Information in this document marked with a “[*]” has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

      10.1.1   H3G may terminate this Agreement at will by serving not less than
ninety (90) days’ prior written notice on TCS, such notice not to expire prior
to twelve months after the Commencement Date.   10.1.2   If H3G serves notice
terminating this Agreement at will pursuant to Clause 10.1.1 then H3G and, where
relevant, each H3G Affiliate shall be deemed simultaneously to have served
notice terminating each Top-up Local Support Agreement to which it is a party at
the time specified in H3G’s notice.   10.1.3   Termination at will of this
Agreement will not affect the continuation of any provision (including, without
limitation, any service transfer or exit management provision) that is intended
to, or capable of surviving termination.

      10.1.4   H3G may terminate this Agreement forthwith without the need to
pay any Charges other than those already due in the event that the Licence
Agreement is terminated.

      10.2   H3G Affiliates’ right to terminate Top-up Local Support Agreements
on notice.   10.2.1   Notwithstanding any provision to the contrary of any
Top-up Local Support Agreement or any other document (other than this Agreement)
which forms part of a Top-up Local Support Agreement, an H3G Affiliate that has
entered into a Top-up Local Support Agreement shall be entitled to terminate any
such Top-up Local Support Agreement by the giving of not less than twenty-one
(21) days’ written notice to TCS to expire at any time upon which the H3G
Affiliate will pay TCS for the services rendered by TCS up to the date of
termination of the respective Top-up Local Support Agreement. If an H3G
Affiliate terminates any Top-up Local Support Agreement by such notice as
aforesaid then, the H3G Affiliate shall have no further liability to TCS after
the date of termination of the respective Top-up Local Support Agreement.   10.3
  Termination of this Agreement for cause by either party.   10.3.1  
Notwithstanding any provision to the contrary in any Local Support Agreement,
each party shall, subject to Clause 10.3.2, have the right, without prejudice to
its other rights or remedies, to terminate this Agreement immediately by written
notice if the other party:

      (a)   is in material or persistent breach of any of its obligations under
this Agreement and either that breach is incapable of remedy or the other party
shall have failed to remedy that breach within thirty (30) days after receiving
written notice requiring it to remedy that breach; or   (b)   is unable to pay
its debts (within the meaning of Section 123 of the Insolvency Act 1986 or
become insolvent or an order made or a resolution passed for the liquidation,
administration, winding-up or dissolution of the other party (otherwise than for
the purposes of a solvent amalgamation or reconstruction) or an administrative
or other receiver, manager, trustee, liquidator, administrator or similar
officer should be appointed over all or any substantial part of the assets of
the other party or any other steps are taken or

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 

          negotiations commenced by the other party or any of its creditors with
a view to proposing any kind of composition, compromise or arrangement involving
the other party and any of its creditors or anything analogous to the foregoing
shall occur in any applicable jurisdiction.   10.3.2   For the purposes of
Clause 10.3.1, but without limitation, TCS shall be deemed to be in material
breach of this Agreement, and such breach to be incapable of remedy in the event
that, solely due to a Software Fault:

      (a)   the Availability of the Supplied Software within Territories
utilising multi-site systems is measured as being [*]   (b)   the Availability
of the Supplied Software within the Territories utilising single-rite systems is
measured as being [*]

      10.3.3   Termination of this Agreement will:

        (a) not affect the continuation of any provision (including, without
limitation, any service transfer or exit management provision) which is intended
to, or capable of, surviving termination or the rights accrued to date under
this Agreement; and     (b) be without prejudice to the right of any H3G
Affiliate to seek to enter into a separate agreement with the TCS for the
provision of support and maintenance services.

      10.4   H3G’s right to terminate this Agreement on change of control  

      10.4.1   H3G shall have the right, without prejudice to its other rights
or remedies, to terminate this Agreement immediately by written notice to TCS,
if TCS undergoes a change of control and this does not result in control passing
to an Affiliate of TCS. For the purposes of this Clause, "control” has the
meaning given to it in Section 574(2) of the Capital Allowances Act 2001.  

      10.5   If H3G or an Affiliate of H3G commits a material breach of this
Agreement or a Top-up Local Support Agreement (the “Defaulting Affiliate”),
TCS’s rights to terminate this Agreement or the Top-up Local Support Agreement
(as relevant) will only extend to the Defaulting Affiliate and that in all other
respects H3G’s rights shall be unaffected.   11.   Assignment

      11.1   H3G shall have the right to assign the benefit of this Agreement.

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 

      11.2   Except as set out in Clause 11.1 or as otherwise agreed by the
parties, neither party shall have the right to assign, transfer or otherwise
dispose of its rights or obligations under this Agreement.   12.   Incorporation
of Terms in the Licence Agreement   12.1   The following clauses of the Licence
Agreement are hereby expressly incorporated into this Agreement:       4.1-4.5
(IPR Indemnity)       10 (Limitation of Liability);       11 (Insurance)      
12 (Dispute Resolution/Compliance)       13 (Address for Service)   13.  
Miscellaneous   13.1   Any notice, consent or the like to be given by either
party to the other in connection with this Agreement shall be in writing and
sent by first class recorded delivery to the address of the recipient set out
herein or to such other address and shall for the purpose be notified in writing
by the recipient.   13.2   This Agreement (as amended from time to time)
together with any document expressly referred to in any of its terms, contains
the entire agreement between the parties relating to the subject matter covered
and supersedes any previous agreements, arrangements, undertakings or proposals,
written or oral, between the parties in relation to such matters.   13.3   No
variation or waiver of any of the terms hereof shall be valid unless in writing
signed by or on behalf of those parties.   13.4   The failure by either party to
exercise or enforce any rights conferred upon it by this Agreement shall not be
deemed a waiver of any such right or operate so as to bar the exercise or
enforcement thereof at any time or times thereafter.   13.5   The invalidity or
unenforceability of any part of this Agreement shall not affect or prejudice the
validity or enforceability of the remainder of this Agreement.   13.6   The
construction, validity or performance of this Agreement shall be governed by and
construed in accordance with the laws of England and Wales.

EXECUTED by the parties hereto on the date first above written.

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 

              Signed by for and on behalf of     )           )     HUTCHISON
WHAMPOA 3G IP     )            /s/   S.A.R.L.     )

--------------------------------------------------------------------------------

        )   Authorised signatory     Signed by for and on behalf of     )
           /s/   TELECOMMUNICATION SYSTEMS INC.     )

--------------------------------------------------------------------------------

In the presence of       )   Authorised signatory       )    

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



Schedule
TCS SERVICES MANAGERS

[*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



Schedule
SUPPORT SERVICES

      1.   Support Services   1.1   The Software Fault Services shall comprise
the Help Desk, remote access and, as required, on-site services.   1.2   TCS
shall provide the Software Fault Services to the H3G Affiliates listed in
Schedule 5 of the Licence Agreement from time to time.   1.3   TCS shall provide
the Help Desk and keep the Help Desk available as provided below and the Help
Desk will:   1.3.1   Subject to Clause 6.1.6 discuss Software Fault messages or
abnormal situations which may arise within the Supplied Software;   1.3.2  
Diagnose, isolate, and identify problems in the Supplied Software.   1.3.3  
Subject to Clause 8.3, diagnose malfunctions or interface problems with
equipment which is not a part of the Supplied Software provided by TCS but is
covered by the interface specification for the Supplied Software. TCS does not
have the responsibility for correction or malfunction of such interface
equipment; and   1.3.4   Provide solutions for Software Faults, which may be in
the form of a corrected copy of the Supplied Software or a Maintenance Release
until a New Version or New Release of the Supplied Software can be installed.  
1.4   TCS shall promptly, in accordance with the Service Levels and at its own
expense correct all Software Faults provided that such Software Faults are
promptly brought to TCS’s attention by H3G.   1.5   The Support Services
include, without limitation, assistance with remote installation and/or
implementation of Modification of the Supplied Software by the provision of
corrective or replacement software as more fully described in paragraph 1.3
above.   1.6   When a Software Fault is reported, TCS shall liaise directly with
the H3G Affiliate reporting the fault (“Reporting Affiliate”). If a Maintenance
Release is required to resolve the Software Fault TCS shall supply such
Maintenance Release or other Support Services directly to the Reporting
Affiliate for testing and acceptance.   1.7   When TCS issues a New Version or
Maintenance Release to H3G, TCS shall supply such deliverables and any other
Support Services to the H3G Central Maintenance Team for testing and acceptance
or such H3G Affiliate as H3G directs.

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 

      1.8   The Help Desk and remote access Support Services shall be available
continuously during the Service Hours. On-site Support Services shall be
available as required under this Agreement.   1.9   In performing the Support
Services, TCS shall comply with the Service Levels set out below.   2.   Service
Levels   2.1   Severity Classifications

          [*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 

      2.1.3   Minor       A Software Fault that has a minimal impact on end-user
service, with no important consequence on any key function, and for which a
satisfactory workaround exists including, without limitation, the following:-  
    •    minor items of functionality of the Supplied Software are not met;    
  •    non-critical data is unavailable.   2.1.4   Query     Routine queries
regarding the functionality of the software, typically identified by first line
support personnel.   2.1.5   The parties shall agree the Severity Classification
of the Software Fault at the time the support call from H3G is received. In the
event that the parties disagree as to the Severity Classification of the
Software Fault, H3G shall be solely responsible for determining the Severity
Classification of the relevant Software Fault. In the event that, in TCS’s
opinion, H3G are consistently overstating the severity of Software Faults, the
parties shall deal with this matter in accordance with the escalation
time-scales set out below in Clause 2.1.6 of this Schedule.   2.1.6   Resolution
Times     All resolution times shall be calculated from the time when H3G
reports a Software Fault to TCS (and H3G confirms that the Software Fault is
caused by the Supplied Software) until H3G is satisfied (acting reasonably),
having received notice from TCS, that the Software Fault has been resolved or
its status has been downgraded. When a Software Fault is downgraded, all
resolution times shall be calculated as above but from the time that H3G is
satisfied (acting reasonably) that, having received notice from TCS, the
Software Fault has been downgraded.

[*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



[*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



[*]

      3.   Service Credit   3.1   If a Software Fault is not cleared within the
restoration times specified in paragraph 2.1.6 above, then the following points
shall be allocated to TCS as shown below and the deduction shall be made from
the subsequent Quarterly Service Charge (QSC) (as described in Schedule 3):

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



[*]

      3.2   The maximum service credits that can be claimed by H3G in any
Service Period is, subject to paragraph 3.3 of this schedule [*] per cent of the
QSC.   3.3   In the event of a Repetitive Critical Software Fault, TCS shall pay
H3G [*] per cent of the QSC.   4.   Reporting Obligations   4.1   TCS shall
report to H3G quarterly on its performance of the Support Services measured
against the Service Levels. Such report shall, for the previous month:

      4.1.1   list the number of Software Faults logged;   4.1.2   list the
number of Software Faults resolved;   4.1.3   list the number of Software Faults
outstanding; and   4.1.4   highlight the number of instances and extent to which
the Service Levels were not met.   4.1.5   give details of each Critical and
Major Software Fault that occurred in each Territory operating the Supplied
Software during the previous Service Period.

      5.   Remote Access

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



H3G shall provide remote access via an IP (Internet Protocol) security tunnel
from a third-line support workstation to the H3G VPN (Virtual Private Networks)
concentrator with one-time password control to gain access to the specific parts
of the network which relate to the Location Server System.

H3G will issue TCS with VPN client software to access the Location Server System
remotely.

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



Schedule
CHARGES SCHEDULE

[*]



--------------------------------------------------------------------------------



 



Schedule
TCS SERVICE CENTRES

      1.   Seattle, Washington, USA   2.   Annapolis, Maryland, USA   3.  
Subject to Clause 3.15, London, United Kingdom

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



SCHEDULE

Section 1 — Project Staff

[*]

Section 2 — Steering Committee

[*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



SCHEDULE

Initial Global Work Package
Initial Global Work Package
Hutchison Whampoa 3G IP S.A.R.L

And

TeleCommunication Systems, Inc.

GLOBAL WORK PACKAGE
ORDER FORM

THIS Work Package is entered into between Hutchison 3G IP S.A.R.L. and
Telecommunication Systems Inc. (“TCS”) and is made on the terms of the Services
Integration Agreement (the “Agreement”) agreed between the parties as of 31
January 2002. The terms of the Agreement are incorporated into this Work Package
Order Form in full, subject to any express modifications contained in
Schedule One to this Order Form and the rules of interpretation contained in
Clause 1 of the Agreement therefore apply to this Global Work Package.

TCS shall provide the Services as set out in Section A1 (Description of
Services) to produce the Deliverables (as set out in Section A3) in accordance
with the Project Plan (set out in Section A5) and the Statement of
Requirements/Specification (as set out in Section A4) and so as to achieve the
Key Milestones (as set out in Section A6) and Acceptance Tests set out in
Section A2 (or as agreed pursuant to the Agreement) and within the agreed
resource requirements and the fixed fee set out in Section A7 (Project
Resources).

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



Section A1
Description of Services

Hutchison 3G UK Limited and H3G S.p.A. Italy wish TCS to provide four Data
Centre Installations and two Test Installations (i.e. install the Location
Server System in two data centres in the United Kingdom (located at Hemel
Hempstead and Birmingham respectively), two data centres in Italy (located at
Milan and Rome respectively), a production-ready full test network in the United
Kingdom (located at Maidenhead) and a production-ready full test network in
Italy (located at Milan)).

TCS will customise the Supplied Software to meet H3G’s Requirements and will
integrate the Supplied Software with H3G’s test lab equipment, core network
elements and enterprise architecture including, without limit, with new or
initial versions of the following:

      1.   OSA Gateway; 2.   AGPS Capable UE; 3.   PPG; 4.   MSC, HLR, SGSN 5.  
Assistance Data Feeds 6.   Manager of Managers (MOM)

TCS shall develop the Acceptance Test Plan after undertaking extensive research
into H3G’s lab configuration, core network elements and relevant processes and
procedures. TCS anticipates utilising its largest deployment team to develop
such Acceptance Test Plan and will leverage the knowledge gained in the UK Test
Installation to reduce the time, cost and resource allocation of future
deployments.

In providing the Project Plan (set out in Section A5), TCS has allocated
sufficient time and resources during the UK Test Installation and Italy Test
Installation to integrate the Supplied Software with H3G’s test lab equipment,
core network elements and enterprise architecture. Pursuant to H3G’s required
dates, the Project Plan contains no contingency time.

H3G will provide TCS with a Location Server Build Requirements document for
integrating the Supplied Software into the H3G Environment. TCS engineers will
assist H3G with the finalisation of this document so that TCS fully understands
H3G’s core network environment.

In addition to providing H3G with the standard documentation for the Supplied
Software, TCS will provide H3G with hardware configuration documents setting out
the configuration settings that are unique to H3G and which have been
identified, documented and tested prior to their documentation by TCS for
inclusion in the Test Network Documentation.

TCS will ensure that the testing of components [*] results in a high quality
deployment into a production data centre.

10.3.1.1 Section A1.1 Test Installation

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



[*]





--------------------------------------------------------------------------------



 

        Section A1.2 Data Centre Installation    

[*]



--------------------------------------------------------------------------------



 



Section A2
Deliverables and Acceptance Criteria

TCS will provide the Services in order to achieve Acceptance of the Deliverables
as set out in the document entitled XLP Testing Statement of Work (see
Appendix 1).

[*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 





  •   Fitness for purpose – must fulfil its intended purpose.     •  
Completeness – all sections of the Deliverable must be present with no sections
remaining to be determined. The Deliverable must be easily understandable on a
‘first pass’ without the need to refer to supporting documents.     •   Detail –
the Deliverable must be sufficiently detailed as required by customary industry
practice.     •   Technically feasible – any Acceptance Tests set out in a
Deliverable must be straightforward and clear and must provide adequate
functionality and performance testing.     •   Consistent – any Deliverable must
be both internally consistent and consistent with all referenced documents.    
•   Clearly Presented – any Deliverable must be well structured, unambiguous and
make effective use of tables, diagrams and other descriptive techniques.     •  
Issues and Assumptions – any issues and assumptions set out in a Deliverable
must be factually correct and current with a process as to how they can they be
addressed. Any ‘un-stated assumptions’ identified in the review process must be
addressed prior to any documentary Deliverable’s Acceptance. In other words,
when the Deliverable in question is reviewed, any additional issues and
assumptions that the completed Deliverable gives rise to may be documented on
the formal review of such Deliverable. These must be addressed and either
corrected, added or agreed with H3G that no action is taken before the
Deliverable will be accepted.     •   Formal Review – all Deliverables will be
subject to a documented formal review and all review points must be addressed
and agreed by H3G and TCS before final acceptance.



2.   All software, hardware and other Deliverables that will form part of the
Location Server System, including the Supplied Software shall meet the
Acceptance Tests set out in the Factory Acceptance Test Plans, Site Acceptance
Test Plans, Integration Acceptance Test Plans and the Vendor Acceptance Test
Plan, hereafter referred to as Test Plans that, in turn, have first been
Accepted by H3G:  

[*]



--------------------------------------------------------------------------------



 



[*]



--------------------------------------------------------------------------------



 



Section A5
Project Plan
See hard copy Gantt Chart, Version 1.0

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Section A6
Key Milestones

[*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



     N.B. Key Milestones highlighted in bold signify that payment becomes due
after such Key Milestone has been achieved.

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Section A7
Project Resources

The Key Project Staff from H3G and the Supplier are listed below. All staff from
the Supplier are to be named prior to the payment of the first invoice.

[*]

Roles and Responsibilities

     

--------------------------------------------------------------------------------

Role   Description of Responsibilities

--------------------------------------------------------------------------------

Deployment Manager   The Deployment Manager will
Own deployment strategy and plans
Manage all deployment office activities
Handle resource planning
Manage coordination between H3G and TCS
Ensures effective communications (internal/external to team)
Resolve deployment critical issues
Be held accountable for Installation success


--------------------------------------------------------------------------------

Networking Engineer   Install Location Server into H3G labs and data centres
Connect Location Server into Core Network
Connect Location Server into H3G Enterprise Architecture (NESP)
Connect Location Server internally


--------------------------------------------------------------------------------

Systems Engineer   Install Location Server Hardware & 3rd Party software into
H3G labs and data centres

--------------------------------------------------------------------------------

Test Engineer   Update test plan as necessary from XyLab A
Perform test according to Location Server test plan
Work with Test Manager at H3G
Work with Other H3G vendors to ensure test success

--------------------------------------------------------------------------------

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 





2   Roles



  •   H3G UK and H3G Italy representative fulfils Location Server Platform
purchasing function for Genesis Test Facility and Hemel/Birmingham Data Centres
and the Italy Test Facility and Rome/Milan Data Centres, respectively.     •  
H3G UK and H3G Italy representative fulfils Lab/Data Centre facilities manager
function.     •   H3G UK and H3G Italy representative fulfils Testing
Lead/Manager function.     •   H3G UK and H3G Italy representative fulfils
Location Server Project Manager function.

Responsibilities

[*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



FIXED FEE — ITALY

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

             

--------------------------------------------------------------------------------

No   Milestone   Target Date   Payment

--------------------------------------------------------------------------------

1.   Initial Installation of Supplied Software (Version 1.1) to Italy Test
Installation   [*]   [*]
(ie. [*] per cent of Third Party Software Fee for the Test Installation)

--------------------------------------------------------------------------------

2.   Acceptance by H3G of Supplied Software (Version 1.4) in Italy Test
Installation   [*]   [*]
(Test Installation
Fixed Fee)

--------------------------------------------------------------------------------

3.   Installation of Supplied Software in Italy Data Centre Installation   [*]  
[*]
([*] per cent the of Third Party Software Fee for the 1st Data Centre
Installation)

--------------------------------------------------------------------------------

4.   Installation of Supplied Software in 2nd Italy Data Centre Installation  
[*]   [*]
([*] per cent of Third Party Software Fee for the 1st Data Centre Installation)

--------------------------------------------------------------------------------

5.   Acceptance of Supplied (Version 2) Software in both Italy Data Centre
Installations   [*]   [*] (Data Centre Installation Fixed Fee)
 
[*] (“Data Centre Installation Fixed Fee”)
 
[*] (Third Party Software Fee for the 2nd Data centre Installation)
 
[*] ([*] % of Third Party Software Fee for Test Installation)

--------------------------------------------------------------------------------

6.   Initial Training   [*]   [*]

--------------------------------------------------------------------------------

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Sub-total to be paid: [*]

FIXED FEE — UK

             

--------------------------------------------------------------------------------

No.   Milestone   Target Date   Payment

--------------------------------------------------------------------------------

1.   Initial Installation of Supplied Software (Version 1.1) to UK Test
Installation   [*]   [*]
(ie. [*] of Third Party Software Fee for Test Installation)

--------------------------------------------------------------------------------

2.   Acceptance by H3G of Supplied Software (version 1.4) in UK Test
Installation   [*]   [*]
(Test Installation
Fixed Fee)

--------------------------------------------------------------------------------

3.   Installation of Supplied Software in UK Data Centre Installation   [*]  
[*]
([*]% of Third Party Software fee for 1st Data Centre Installation)

--------------------------------------------------------------------------------

4.   Installation of Supplied Software in 2nd UK Data Centre Installation   [*]
  [*]
([*]% of Third Party Software Fee for Test Installation)

--------------------------------------------------------------------------------

5.   Acceptance of Supplied Software (Version 2) in both UK Data Centre
Installations   [*]   [*] (“Data Centre Installation Fixed Fee”)
 
[*] (“Data Centre Installation Fixed Fee”)
 
[*] (Third Party Software Fee for 2nd Data Centre Installation)
 
[*] ([*]% of Third Party Software Fee for Test Installation)

--------------------------------------------------------------------------------

6.   Initial Training   [*]   [*]

--------------------------------------------------------------------------------

Sub-total to be paid: [*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Overall Total Cost of Work Package: [*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 

    /s/ ....................................
Signature   ......................................
Date For and on behalf of     Hutchison 3G IP S.A.R.L           /s/
......................................
Signature   ........................................
Date For and on behalf of     Telecommunication Systems Inc.    



--------------------------------------------------------------------------------



 



SCHEDULE
Functional Specification

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE
Recommended Platform/Third Party Software

[*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE
TCS Competitors

1. [*]
2. [*]
3. [*]
4. [*]
5. [*]
6. [*]

Note:  Information in this document marked with a "[*]" has been omitted and
filed separately with the U.S. Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 